 



 



 

CREDIT AGREEMENT

 

Dated as of January 27, 2014

among

 

SAMSON OIL AND GAS USA, INC.,

as Borrower,

 

MUTUAL OF OMAHA BANK,

as Administrative Agent

 

and

 

L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 



 

  

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1       1.01. Defined
Terms 1 1.02. Other Interpretive Provisions 23 1.03. Accounting Terms 24 1.04.
Rounding 24 1.05. Times of Day 24 1.06. Letter of Credit Amounts 24 1.07. Pro
Forma Calculations 24       ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 25
      2.01. Loans 25 2.02. Borrowings, Conversions and Continuations of Loans 25
2.03. Letters of Credit 26 2.04. Prepayments 33 2.05. Termination or Reduction
of Aggregate Maximum Credit Amounts 34 2.06. Repayment of Loans 34 2.07.
Interest 34 2.08. Fees 35 2.09. Computation of Interest and Fees 35 2.10.
Evidence of Debt 35 2.11. Payments Generally; Administrative Agent's Clawback 36
2.12. Sharing of Payments 37 2.13. Collateral 38 2.14. Cash Collateral 39 2.15.
Defaulting Lenders 40       ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
42       3.01. Increased Costs 42 3.02. Taxes 43 3.03. Mitigation Obligations;
Replacement of Lenders 47 3.04. Compensation for Losses 47 3.05. Illegality 47
3.06. Inability to Determine Rates 48 3.07. Survival 48       ARTICLE IV.
BORROWING BASE 48       4.01. Borrowing Base 48 4.02. Periodic Determinations of
Borrowing Base 49 4.03. Special Determinations of Borrowing Base 49 4.04.
General Procedures With Respect to Determination of Borrowing Base 49 4.05.
Borrowing Base Reduction 50 4.06. Borrowing Base Deficiency 50 4.07. Borrowing
Base Increase Fee 51

 

i

 

 

4.08. Mortgage of Additional Properties 52       ARTICLE V. CONDITIONS PRECEDENT
TO CREDIT EXTENSIONS 52       5.01. Conditions of Initial Credit Extension 52
5.02. Conditions to all Credit Extensions 54       ARTICLE VI. REPRESENTATIONS
AND WARRANTIES 56       6.01. Existence, Qualification and Power; Compliance
with Laws 56 6.02. Authorization; No Contravention 56 6.03. Governmental
Authorization; Other Consents 56 6.04. Binding Effect 56 6.05. Financial
Statements; No Material Adverse Effect 57 6.06. Litigation 57 6.07. No Default
57 6.08. Ownership of Property; Liens 57 6.09. Environmental Compliance 57 6.10.
Insurance 58 6.11. Taxes 58 6.12. ERISA Compliance 58 6.13. Subsidiaries 58
6.14. Margin Regulations; Investment Company Act 59 6.15. Disclosure 59 6.16.
Compliance with Laws 59 6.17. Intellectual Property; Licenses, Etc 59 6.18.
Rights in Collateral; Priority of Liens 59 6.19. Concerning the Mortgaged
Properties 60 6.20. Swap Contract 60 6.21. Engineering Reports 60 6.22. Gas
Balancing Agreements and Advance Payment Contracts 60 6.23. OFAC 60 6.24.
Solvency 60       ARTICLE VII. AFFIRMATIVE COVENANTS 60       7.01. Financial
Statements 61 7.02. Certificates; Other Information 61 7.03. Notices 64 7.04.
Payment of Obligations 64 7.05. Preservation of Existence, Etc 64 7.06.
Maintenance of Properties 65 7.07. Maintenance of Insurance 65 7.08. Compliance
with Laws 65 7.09. Books and Records 65 7.10. Inspection Rights 65 7.11. Use of
Proceeds 66 7.12. Financial Covenants 66 7.13. Title Data 66 7.14. Additional
Subsidiaries 66 7.15. Collateral Records 66

 

ii

 

 

7.16. Security Interests 66 7.17. Subsequent Expenses of Agent and Lenders 67
7.18. Operation of Oil and Gas Properties 67 7.19. Agent as Principal Depository
67 7.20. Further Assurances 67 7.21. Post Closing Obligations 68       ARTICLE
VIII. NEGATIVE COVENANTS 68       8.01. Liens 68 8.02. Investments 69 8.03.
Indebtedness 70 8.04. Fundamental Changes 71 8.05. Dispositions 71 8.06.
Restricted Payments 72 8.07. Limitation on General and Administrative Expenses
72 8.08. Change of Operator 73 8.09. Swap Contracts 73 8.10. Change in Nature of
Business 73 8.11. Transactions with Affiliates 73 8.12. Burdensome Agreements 73
8.13. Use of Proceeds 74 8.14. Gas Balancing Agreements and Advance Payment
Contracts 74 8.15. Amendments to Swap Contracts 74 8.16. Accounting Changes 74
8.17. Organization Documents 74       ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES
74       9.01. Events of Default 74 9.02. Remedies Upon Event of Default 76
9.03. Application of Funds 76       ARTICLE X. ADMINISTRATIVE AGENT 78      
10.01. Appointment and Authorization of Administrative Agent 78 10.02. Rights as
a Lender 78 10.03. Exculpatory Provisions 78 10.04. Reliance by Administrative
Agent 79 10.05. Delegation of Duties 80 10.06. Resignation of Administrative
Agent 80 10.07. Non-Reliance on Administrative Agent and Other Lenders 81 10.08.
No Other Duties, Etc 81 10.09. Administrative Agent May File Proofs of Claim 81
10.10. Collateral and Guarantor Matters 82 10.11. Treasury Management Agreements
and Swap Contracts 83       ARTICLE XI. MISCELLANEOUS 84       11.01.
Amendments, Etc 84 11.02. Notices; Effectiveness; Electronic Communications 85

 

iii

 

 

11.03. No Waiver; Cumulative Remedies; Enforcement 86 11.04. Expenses;
Indemnity; Damage Waiver 87 11.05. Payments Set Aside 89 11.06. Successors and
Assigns 89 11.07. Treatment of Certain Information; Confidentiality 93 11.08.
Right of Setoff 93 11.09. Interest Rate Limitation 94 11.10. Counterparts ;
Integration; Effectiveness 95 11.11. Survival of Representations and Warranties
95 11.12. Severability 95 11.13. Legal Representation of Administrative Agent 95
11.14. Replacement of Lenders 95 11.15. Governing Law; Jurisdiction; Etc 96
11.16. Waiver of Right to Trial by Jury 97 11.17. USA PATRIOT Act Notice 97
11.18. No Advisory or Fiduciary Responsibility 97 11.19. Electronic Execution of
Assignments 98 11.20. Concerning Swap Contracts 98 11.21. Commodity Exchange Act
Keepwell Provisions 98 11.22. Concerning Treasury Management Agreements 99
11.23. Time of the Essence 99 11.24. Approved Third Party Intercreditor
Agreement 99 11.25. Entire Agreement 99

 

iv

 

 

SCHEDULES

 

2.01 Initial Commitments and Applicable Percentages 6.06 Litigation 6.09
Environmental Matters 6.13 Subsidiaries and Other Equity Investments 6.20
Existing Swap Contracts 7.21 Post-Closing Obligations 8.01 Existing Liens 8.03
Existing Indebtedness 11.02 Administrative Agent's Office, Certain Addresses for
Notices

 

EXHIBITS

 

Form of A Loan Notice B Note C Compliance Certificate D Assignment and
Assumption E Opinion Matters F Affidavit of Payment and Trade Bills G Property
Certificate H Reconciliation Schedule I List of Mortgaged Properties as of
Closing Date J-1 U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes) J-2 U.S. Tax Compliance
Certificate (For Foreign Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes) J-3 U.S. Tax Compliance Certificate (For Foreign Lenders
That Are Partnerships For U.S. Federal Income Tax Purposes) J-4 U.S. Tax
Compliance Certificate (For Foreign Participants That Are Partnerships For U.S.
Federal Income Tax Purposes)

 

v

 

 

CREDIT AGREEMENT

 

CREDIT AGREEMENT (as amended, restated, supplemented or otherwise modified from
time to time, this "Agreement") is entered into as of January 27, 2014, among
SAMSON OIL AND GAS USA, INC., a Colorado corporation ("Borrower"), each lender
from time to time party hereto (collectively, "Lenders" and individually, a
"Lender"), and MUTUAL OF OMAHA BANK, as Administrative Agent and L/C Issuer.

 

Borrower has requested that Lenders provide a revolving credit facility, and
Lenders are willing to do so on the terms and conditions set forth herein. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01.         Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

"Act" has the meaning specified in Section 11.17.

 

"Administrative Agent" or "Agent" means Mutual of Omaha in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

"Administrative Agent's Office" means Administrative Agent's address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and
Lenders.

 

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by Administrative Agent.

 

"Advance Payment Contract" means any contract whereby any Loan Party either
(a) receives or becomes entitled to receive (either directly or indirectly) any
payment (an "Advance Payment") to be applied toward payment of the purchase
price of hydrocarbons produced or to be produced from Mineral Interests owned by
any Loan Party and which Advance Payment is paid or to be paid in advance of
actual delivery of such production to or for the account of the purchaser
regardless of such production, or (b) grants an option or right of refusal to
the purchaser to take delivery of such production in lieu of payment, and, in
either of the foregoing instances, the Advance Payment is, or is to be, applied
as payment in full for such production when sold and delivered or is, or is to
be, applied as payment for a portion only of the purchase price thereof or of a
percentage or share of such production; provided inclusion of the standard "take
or pay" provision in any gas sales or purchase contract or any other similar
contract shall not, in and of itself, constitute such contract as an Advance
Payment Contract for the purposes hereof.

 

"Affidavit of Payment of Trade Bills" has the meaning specified in
Section 5.01(a)(ix).

 

"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

"Agent Parties" has the meaning specified in Section 11.02(c).

 

CREDIT AGREEMENT – Page 1

 

 

"Aggregate Maximum Credit Amount" means at any time the sum of the Maximum
Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.05.

 

"Agreement" has the meaning specified in the introductory paragraph hereto.

 

"Applicable Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Maximum
Credit Amounts represented by such Lender's Maximum Credit Amount at such time,
provided that , at any time a Defaulting Lender shall exist, "Applicable
Percentage" shall mean the percentage of the Aggregate Maximum Credit Amounts
(disregarding any Defaulting Lenders' Maximum Credit Amounts at such time, but
subject to Section 2.15(a)(iv)) represented by such Lender's Maximum Credit
Amount at such time. If the Commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or otherwise, or if the total Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

"Applicable Rate" means a per annum rate equal to:

 

(a)          with respect to Base Rate Loans, 1.25%;

 

(b)          with respect to Eurodollar Rate Loans and Letters of Credit, 3.75%;
and

 

(c)          with respect to the commitment fee, 0.50%.

 

"Applicable Usury Laws" has the meaning specified in Section 11.09.

 

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

"Approved Petroleum Engineers" means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P., (c) LaRoche Petroleum
Consultants, Ltd., and (d) any other independent petroleum engineers acceptable
to the Administrative Agent and the Required Lenders.

 

"Approved Third Party Intercreditor Agreement" means an intercreditor agreement
with one or more Third Party Counterparties and all of the Lenders which is
satisfactory in form and substance to the Lenders and such Third Party
Counterparty.

 

"ASC 815" means the Accounting Standards Codification No. 815 (Derivatives and
Hedging), as issued by the Financial Accounting Standards Board.

 

"Asset Disposition" means the sale, assignment, lease, license, transfer,
exchange or other disposition by any Loan Party of any oil and gas property
included in the Borrowing Base, provided that the sale of the hydrocarbons in
the ordinary course of business shall not be deemed to be an Asset Disposition.

 

"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

CREDIT AGREEMENT – Page 2

 

 

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by Administrative Agent, in
substantially the form of Exhibit D or any other form approved by Administrative
Agent.

 

"Attributable Indebtedness" means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

"Audited Financial Statements" means the audited consolidated balance sheet of
Parent, Borrower and its Subsidiaries for the fiscal year ended June 30, 2013,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of Parent, Borrower and its
Subsidiaries, including the notes thereto.

 

"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitments pursuant to Section 2.05, and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 9.02.

 

"Base Rate" means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Administrative Agent as
its "prime rate", and (c) the Eurodollar Rate for an Interest Period of one
month, plus 1.00%. The "prime rate" is a rate set by Administrative Agent based
upon various factors including Administrative Agent's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

"Base Rate Loan" means a Loan that bears interest based on the Base Rate.

 

"Borrower" has the meaning specified in the introductory paragraph hereto.

 

"Borrower Materials" has the meaning specified in Section 7.02.

 

"Borrowing" means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

"Borrowing Base" means the maximum loan amount that may be supported by the
Mortgaged Properties, as determined by Administrative Agent and approved by the
Required Lenders, or all of the Lenders, as applicable, in accordance with
Article IV.

 

"Borrowing Base Deficiency" has the meaning specified in Section 4.06(a).

 

"Borrowing Base Deficiency Notice" has the meaning specified in Section 4.06(a).

 

CREDIT AGREEMENT – Page 3

 

 

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

"Cash Collateralize" means, to pledge and deposit with or deliver to
Administrative Agent, for the benefit of the L/C Issuer or Lenders, as
collateral for L/C Obligations or obligations of Lenders to fund participations
in respect of L/C Obligations, cash or deposit account balances or, if
Administrative Agent and the L/C Issuer agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to Administrative Agent and the L/C Issuer.

 

"Cash Collateral" shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

"Cash Equivalents" means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

 

(a)          readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)          time deposits with, or insured certificates of deposit or bankers'
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

 

(c)          commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least "Prime-1" (or the
then equivalent grade) by Moody's or at least "A-1" (or the then equivalent
grade) by S&P, in each case with maturities of not more than 90 days from the
date of acquisition thereof; and

 

(d)          Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody's or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.

 

CREDIT AGREEMENT – Page 4

 

 

"Change of Control" means the occurrence of any of the following events: (a)
with respect to Borrower, Terry Barr shall cease, for any reason, to be the
managing director and CEO of Parent and the CEO of Borrower and has not has not
been replaced with a new managing director and CEO acceptable to Administrative
Agent within ninety (90) days, (b) with respect to Borrower, an event or series
of events by which Parent ceases to own and control, directly and indirectly, at
least one hundred percent (100%) of Borrower's Equity Interests, or (c) with
respect to any Guarantor, an event or series of events by which Borrower ceases
to own and control, directly and indirectly, at least one hundred percent (100%)
of such Guarantor's Equity Interests.

 

"Closing Date" means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

 

"Code" means the Internal Revenue Code of 1986, as amended.

 

"Collateral" means any and all assets and rights and interests in or to property
of Borrower and each of the other Loan Parties, whether real or personal,
tangible or intangible, in which a Lien is granted or purported to be granted
pursuant to the Collateral Documents.

 

"Collateral Documents" means all Oil and Gas Mortgages, Security Agreements and
all other agreements, instruments and documents (other than the Lender Swap
Contracts and Secured Treasury Management Agreements) now or hereafter executed
and delivered in connection with this Agreement pursuant to which Liens are
granted or purported to be granted to Administrative Agent in Collateral
securing all or part of the Obligations, each in form and substance satisfactory
to Administrative Agent.

 

"Commitment" means, as to each Lender at any time, its obligation to (a) make
Loans to Borrower pursuant to Section 2.01, and (b) purchase participations in
L/C Obligations, as adjusted from time to time in accordance with this
Agreement. The amount representing each Lender's Commitment shall at any time be
the lesser of (x) such Lender's Maximum Credit Amount and (y) such Lender's
Applicable Percentage of the then-effective Borrowing Base.

 

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

"Compliance Certificate" means a certificate substantially in the form of
Exhibit C.

 

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

 

CREDIT AGREEMENT – Page 5

 

 

"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

"Current Assets" shall be determined in accordance with Section 1.03 hereof;
provided that (a) availability under the Borrowing Base shall be included and
(b) any non-cash mark-to-market value associated with Swap Contracts pursuant to
ASC 815 shall be excluded.

 

"Current Liabilities" shall be determined in accordance with Section 1.03 hereof
and shall exclude (a) aggregate current maturities of the Obligations and
(b) any non-cash mark-to-market liability associated with Swap Contracts
pursuant to ASC 815.

 

"Current Ratio" means, as of any date of determination, the ratio of Current
Assets to Current Liabilities.

 

"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

"Default Rate" means, when used with respect to the Obligations, an interest
rate equal to the Base Rate plus the Applicable Rate plus 2% per annum, but in
no event in excess of the Maximum Rate.

 

"Defaulting Lender" means, subject to Section 2.15, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender's determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent, the L/C Issuer, or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified Borrower, Administrative Agent or the L/C
Issuer in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Administrative Agent or Borrower, to confirm in writing
to Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.15)
upon delivery of written notice of such determination to Borrower, the L/C
Issuer and each Lender.

 

CREDIT AGREEMENT – Page 6

 

 

"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any Asset Disposition and sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

"Dollar" and "$" mean lawful money of the United States.

 

"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

"EBITDAX" means, for any Test Period, net income for such Test Period, excluding
(i) any non-cash revenue or expense associated with Swap Contracts resulting
from ASC 815, and (ii) extraordinary or non-recurring gains and other
extraordinary or non-recurring income (as determined in accordance with GAAP),
to the extent included in the calculation of net income, plus without
duplication and to the extent deducted from revenues in determining net income,
the sum of (a) the aggregate amount of consolidated interest expense for such
Test Period, (b) the aggregate amount of income tax expense for such Test
Period, (c) all amounts attributable to depletion, depreciation and amortization
for such Test Period, (d) all other non-cash charges for such Test Period, and
(e) exploration costs deducted in determining net income under successful
efforts accounting for such Test Period, all determined on a consolidated basis
with respect to Parent, Borrower and its Subsidiaries in accordance with GAAP.

 

"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)); provided that
notwithstanding the foregoing or anything to the contrary herein or in any other
Loan Document, "Eligible Assignee" shall not include Borrower or any of
Borrower's Affiliates or Subsidiaries.

 

"Environmental Laws" means any and all Federal, state and local statutes, Laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

CREDIT AGREEMENT – Page 7

 

 

"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.

 

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

 

"Eurodollar Rate" means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the rate determined by Administrative
Agent to be the London interbank offered rate that appears on Reuters Screen
LIBOR01 Page (or any successor thereto) for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period. If such rate is not
available at such time for any reason, then the "Eurodollar Rate" for such
Interest Period shall be the rate per annum determined by agent to be the rate
at which Deposits in dollar for delivery on the first day of such Interest
Period in same day funds in the appropriate amount of the Eurodollar Rate Loan
being made, continued or converted by Mutual of Omaha and with a term equivalent
to such Interest Period would be offered by Mutual of Omaha's London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

"Eurodollar Rate Loan" means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

"Event of Default" has the meaning specified in Section 9.01.

 

"Excluded Lender Swap Obligation" means with respect to any Loan Party, any
Lender Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Lender Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the United States, that are applicable to the circumstances as of the
date of determination, consistently applied.

 

CREDIT AGREEMENT – Page 8

 

 

"Excluded Third Party Counterparty Swap Obligation" means, with respect to any
Loan Party, any Third Party Counterparty Swap Obligation if, and to the extent
that, all or a portion of the Guarantee of such Loan Party of, or the grant by
such Loan Party of a security interest to secure, such Third Party Counterparty
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Third Party
Counterparty Swap Obligation. If a Third Party Counterparty Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Third Party Counterparty Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

 

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Sections 3.03(b) and 11.14) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.02, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient's failure to comply with Section 3.02(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.

 

"Fee Letter" means any separate letter agreement between Borrower and
Administrative Agent concerning fees to be paid to Administrative Agent.

 

"Foreign Lender" means a Lender that is not a U.S. Person.

 

"FRB" means the Board of Governors of the Federal Reserve System of the United
States.

 

CREDIT AGREEMENT – Page 9

 

 

"Fronting Exposure" means, at any time there is a Defaulting Lender, such
Defaulting Lender's Applicable Percentage of the outstanding L/C Obligations
with respect to Letters of Credit other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

"Funded Debt" means, for any Test Period, all outstanding liabilities for
borrowed money and other interest-bearing liabilities, including current and
long term liabilities, in each case for such Test Period.

 

"Future Acquisition Documents" has the meaning specified in Section 5.02(e).

 

"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

"Gas Balancing Agreement" means any agreement or arrangement whereby any Loan
Party, or any other party having an interest in any hydrocarbons to be produced
from Mineral Interests in which any Loan Party owns an interest, has a right to
take more than its proportionate share of production therefrom.

 

"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

"Guarantee" means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
"primary obligor") in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term "Guarantee" as a verb has a corresponding meaning.

 

CREDIT AGREEMENT – Page 10

 

 

"Guarantor" means, collectively, Parent, each Material Domestic Subsidiary of
Borrower that now or hereafter executes a Guaranty pursuant to Section 7.14, and
any other Person which subsequently guarantees the payment and performance of
the Obligations.

 

"Guaranty" means, collectively, any Guaranty made by a Guarantor in favor of
Administrative Agent for the benefit of the Secured Parties, in form and
substance satisfactory to Administrative Agent.

 

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)          all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)          net obligations of such Person under any Swap Contract;

 

(d)          all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than sixty (60)
days);

 

(e)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)          capital leases and Synthetic Lease Obligations;

 

(g)          all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; and

 

(h)          all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

CREDIT AGREEMENT – Page 11

 

 

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) above, Other Taxes.

 

"Indemnitee" has the meaning specified in Section 11.04(b).

 

"Information" has the meaning specified in Section 11.07.

 

"Interest Coverage Ratio" means, for any Test Period, the ratio of EBITDAX for
such Test Period to cash interest expense for such Test Period, determined on a
consolidated basis with respect to Borrower and its Subsidiaries in accordance
with GAAP.

 

"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each month and the
Maturity Date.

 

"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two or three months
thereafter, as selected by Borrower in its Loan Notice; provided that:

 

(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)        no Interest Period shall extend beyond the Maturity Date.

 

"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

"IRS" means the United States Internal Revenue Service.

 

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

CREDIT AGREEMENT – Page 12

 

 

"Issuer Documents" means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C Issuer
and relating to any such Letter of Credit.

 

"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

"L/C Application" means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

 

"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

"L/C Expiration Date" means the day that is seven days prior to the Maturity
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day).

 

"L/C Fee" has the meaning specified in Section 2.03(i).

 

"L/C Issuer" means Mutual of Omaha in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.

 

"L/C Sublimit" means an amount equal to $100,000. The L/C Sublimit is part of,
and not in addition to, the total Commitments.

 

"Lender" has the meaning specified in the introductory paragraph hereto.

 

"Lender Swap Contract" means any Swap Contract between Borrower or any
Subsidiary and any Swap Lender.

 

CREDIT AGREEMENT – Page 13

 

 

"Lender Swap Obligation" means, with respect to any Loan Party, all net amounts
owed or to become owing by such Loan Party to a Swap Lender pursuant to a Lender
Swap Contract (which net obligations shall be deemed to be the Swap Termination
Value as of the date the Lender Swap Obligations are being determined), whether
direct, indirect, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, together with all reasonable costs, expenses and
attorneys' fees incurred in the enforcement or collection thereof and interest
thereon, including interest and fees that accrue after the commencement by or
against such Loan Party in any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding; provided, however, that
notwithstanding anything to the contrary herein or in any other Loan Document.
"Lender Swap Obligations" shall not include, with respect to any Loan Party, any
Excluded Lender Swap Obligations of such Loan Party.

 

"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

"Letter of Credit" means any letter of credit issued hereunder.

 

"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

"Loan" has the meaning specified in Section 2.01.

 

"Loan Documents" means this Agreement, each Note, each Issuer Document, the Fee
Letter, each Collateral Document, each Guaranty, the Affidavit of Payment of
Trade Bills, the Property Certificate, the Reconciliation Schedule and the Title
Indemnity Agreement, together with all renewals, extensions, modifications and
amendments from time to time of any such document, but excluding any Lender Swap
Contract, any Secured Treasury Management Agreement, any Third Party
Counterparty Swap Contract, and any Approved Third Party Intercreditor
Agreement.

 

"Loan Notice" means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

"Loan Parties" means, collectively, Borrower, each Guarantor and each other
Person party to a Collateral Document who grants a lien on its assets in favor
of the Administrative Agent for the benefit of the Secured Parties.

 

"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of Borrower and its Subsidiaries taken as
a whole; (b) a material impairment of the ability of any Loan Party to perform
its obligations under any Loan Document to which it is a party; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party; or (d) a
material adverse change in, or a material adverse effect upon, any material
portion of the Collateral.

 

"Material Domestic Subsidiary" shall mean any Domestic Subsidiary of the
Borrower (a) that owns or operates any oil and gas properties included in the
Borrowing Base, (b) the consolidated assets of which equal or exceed five
percent (5%) of the consolidated assets of the Borrower as of the last day of
the most recently ended fiscal quarter of the Borrower, or (c) the consolidated
revenues of which for the most recently ended period of four consecutive fiscal
quarters of the Borrower equal or exceed five percent (5%) of the consolidated
revenues of the Borrower for such period.

 

CREDIT AGREEMENT – Page 14

 

 

"Material Gas Imbalance" means, with respect to all Gas Balancing Agreements to
which any Loan Party is a party or by which any Mineral Interest owned by any
Loan Party is bound, a net gas imbalance to Borrower or any other Loan Party,
individually or taken as a whole in excess of $250,000. Gas imbalances will be
determined based on written agreements, if any, specifying the method of
calculation thereof, or, alternatively, if no such agreements are in existence,
gas imbalances will be calculated by multiplying (x) the volume of gas imbalance
as of the date of calculation (expressed in thousand cubic feet) by (y) the
heating value in btu's per thousand cubic feet, times the Henry Hub average
daily spot price for the month immediately preceding the date of calculation
adjusted for location differential and transportation costs based upon the
location where the Mineral Interest giving rise to the imbalances are located.

 

"Material Non-Cash Assets" means non-cash assets owned by Parent other than
Equity Interests of the Borrower which equal or exceed five percent (5%) of the
consolidated assets of Parent as of the last day of the most recently ended
fiscal quarter of Parent.

 

"Maturity Date" means January 27, 2017; provided however that, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

"Maximum Amount" has the meaning specified in Section 11.09.

 

"Maximum Credit Amount" means, as to each Lender, the amount set forth opposite
such Lender's name on Schedule 2.01 (as such Schedule 2.01 may be amended from
time to time in connection with any modification to any Maximum Credit Amount or
Aggregate Maximum Credit Amounts pursuant to this Agreement) under the caption
"Maximum Credit Amounts", as the same may be (a) reduced or terminated from time
to time in connection with a reduction or termination of the Aggregate Maximum
Credit Amounts pursuant to Section 2.05, or (b) modified from time to time
pursuant to any assignment permitted by Section 11.06(b).

 

"Maximum Rate" means the higher of the maximum interest rate allowed by
Applicable Usury Laws as amended from time to time and in effect on the date for
which a determination of interest accrued hereunder is made. The determination
of the maximum rate permitted by applicable Texas law shall be made pursuant to
the weekly ceiling as determined pursuant to Chapter 303 of the Texas Finance
Code, but Administrative Agent reserves the right to implement from time to time
any other rate ceiling permitted by such law.

 

"Mineral Interests" means (a) all present and future interests and estates
existing under any oil and gas leases including without limitation working
interests, royalties, overriding royalties, production payments and net profits
interests, (b) all present and future rights in mineral fee interests and rights
therein, including without limitation, any reversionary or carried interests
relating thereto, (c) all rights, titles and interests created by or arising
under the terms of all present and future unitization, communitization, and
pooling arrangements (and all properties covered and units created thereby)
whether arising by contract or operation of Law which now or hereafter include
all or any part of the foregoing, and (d) all rights, remedies, powers and
privileges with respect to all of the foregoing.

 

"Minimum Collateral Amount" means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure with respect to Letters of Credit issued and
outstanding at such time and (ii) otherwise, an amount determined by
Administrative Agent and the L/C Issuer in their sole discretion.

 

CREDIT AGREEMENT – Page 15

 

 

"Monthly Reduction Amount" has the meaning specified in Section 4.05(a).

 

"Mortgaged Properties" means all present and future Mineral Interests of one or
more Loan Parties in all oil and gas properties in which such Loan Parties have
granted or do hereafter grant a mortgage or Lien to Administrative Agent for the
ratable benefit of the Secured Parties. The Mortgaged Properties as of the
Closing Date are listed on Exhibit I.

 

"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

"Mutual of Omaha" means Mutual of Omaha Bank, a national banking association.

 

"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

"Note" means a promissory note made by Borrower in favor of a Lender requesting
such note evidencing Loans made by such Lender, substantially in the form of
Exhibit B, and all renewals, extensions, modifications and amendments thereto,
and substitutions therefor.

 

"Obligations" means, collectively, (i) all advances to and all debts,
obligations, liabilities, (including all renewals and extensions thereof, or any
part thereof), and all covenants and duties of, any Loan Party arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit,
including all obligations of any Loan Party described in Section 11.04 hereof,
(ii) all Lender Swap Obligations of any Loan Party, and (iii) all Treasury
Management Obligations of any Loan Party, in each case, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof in any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided, however, that
notwithstanding anything to the contrary herein or any other Loan Document,
"Obligations" shall not include, with respect to any Loan Party, any Excluded
Lender Swap Obligations of such Loan Party.

 

"OFAC" means the U.S. Department of the Treasury's Office of Foreign Assets
Control.

 

"Oil and Gas Mortgage" has the meaning specified in Section 2.13(a).

 

"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced under
any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

CREDIT AGREEMENT – Page 16

 

 

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 3.03 and 11.14).

 

"Outstanding Amount" means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, as the case may be, occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by
Borrower of Unreimbursed Amounts.

 

"Parent" means Samson Oil & Gas Limited, an Australian public company, the sole
owner of the issued and outstanding Equity Interests of Borrower.

 

"Participant" has the meaning specified in Section 11.06(d).

 

"Participant Register" has the meaning specified in Section 11.06(d).

 

"PBGC" means the Pension Benefit Guaranty Corporation.

 

"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

"Permitted Liens" has the meaning specified in Section 8.01.

 

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

"Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

"Platform" has the meaning specified in Section 7.02.

 

"Projected Oil and Gas Production" means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not by sales price) for the term of
the contracts or a particular month, as applicable, from properties and
interests owned by a Loan Party which are located in or offshore of the United
States and which have attributable to them proved developed producing oil and
gas reserves, as such production is projected in the most recent Reserve Report
delivered to Administrative Agent, after deducting projected production from any
properties or interests sold or under contract for sale that had been included
in such report and after adding projected production from any properties or
interests that have not been reflected in such report but that are reflected in
a separate or supplemental reports acceptable to Administrative Agent.

 

CREDIT AGREEMENT – Page 17

 

 

"Property Certificates" has the meaning specified in Section 5.01(a)(x).

 

"Proved Mineral Interest" means, collectively, (i) all Mineral Interests which
constitute proved developed producing reserves, (ii) all Mineral Interests which
constitute proved developed non-producing reserves, and (iii) all Mineral
Interests which constitute proved undeveloped reserves, in each case, per a
Reserve Report.

 

"Public Lender" has the meaning specified in Section 7.02.

 

"Qualified ECP Guarantor" means, in respect of any Lender Swap Obligation and
any Third Party Counterparty Swap Obligation, each Loan Party that has total
assets exceeding $10,000,000 at the time the relevant Lender Swap Contract or
Third Party Counterparty Swap Contract becomes effective, or any Guarantee or
grant of the relevant security interest becomes effective with respect to such
Lender Swap Obligation and any Third Party Counterparty Swap Obligation, or such
other person as constitutes an "eligible contract participant" under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an "eligible contract participant" at such time by
entering into a keepwell under Section 1(a)(18)(A)(v)(II) of the Commodity
Exchange Act.

 

"Recipient" means (a) the Administrative Agent, (b) any Lender and (c) the L/C
Issuer, as applicable.

 

"Recognized Value" means the value determined by Lenders attributed to the
Mineral Interests in the oil and gas properties of the Loan Parties from the
most recent determination of the Borrowing Base, based upon the discounted
present value of the estimated net cash flow to be realized from the production
of hydrocarbons from such Mineral Interests and the other standards specified in
Section 4.01 hereof.

 

"Reconciliation Schedule" means a schedule in the form of Exhibit H confirming
that, except as otherwise shown on the Reconciliation Schedule, (a) each well
and unit described on the exhibits to the Oil and Gas Mortgages is also included
in the engineering reports previously delivered to Administrative Agent, (b) the
respective net revenue interests and working interests for each well and unit
described on the exhibits to the Oil and Gas Mortgages are also the net revenue
interests and working interests for the same well or unit included in the
engineering reports previously furnished to Administrative Agent, and (c) each
well and unit included in the engineering reports previously furnished to
Administrative Agent is described on the exhibits to the Oil and Gas Mortgages.

 

"Register" has the meaning specified in Section 11.06(c).

 

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.

 

"Release Date" has the meaning specified in Section 10.10(b)(i).

 

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

CREDIT AGREEMENT – Page 18

 

 

"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, an L/C Application.

 

"Required Lenders" means, as of any date of determination, Mutual of Omaha Bank,
or if there are two or more Lenders, then at least two Lenders having at least
66-2/3% of the total Commitments or, if the commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 9.02, at least two Lenders holding in the
aggregate at least 66-2/3% of the Total Outstandings (with the aggregate amount
of each Lender's risk participation and funded participation in L/C Obligations
being deemed "held" by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be disregarded for purposes of making a
determination of Required Lenders.

 

"Reserve Report" means a report in form and substance satisfactory to
Administrative Agent evaluating the oil and gas reserves attributable to the
Mineral Interests of the Loan Parties in all of their oil and gas properties and
which shall, among other things, (a) identify the wells covered thereby,
(b) specify such engineers' opinions with respect to the total volume of
reserves (the "available reserves") of hydrocarbons (using the terms or
categories "proved developed producing reserves," "proved developed nonproducing
reserves" and "proved undeveloped reserves") which Borrower has advised such
engineers that the Loan Parties have the right to produce for their own account,
(c) set forth such engineers' opinions with respect to the projected future cash
proceeds from the available reserves, discounted for present value at a rate
acceptable to Administrative Agent, for each calendar year or portion thereof
after the date of such findings and data, (d) set forth such engineers' opinions
with respect to the projected future rate of production of the available
reserves, (e) contain such other information as requested by Administrative
Agent with respect to the projected rate of production, gross revenues,
operating expenses, taxes, capital costs, net revenues and present value of
future net revenues attributable to such reserves and production therefrom, and
(f) contain a statement of the price and escalation parameters, procedures and
assumptions upon which such determinations were based.

 

"Resignation Effective Date" has the meaning specified in Section 10.06(a).

 

"Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of (a) notices given pursuant to Article II, any other
officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to Administrative Agent, and (b) delivery of the
certificates pursuant to Section 5.01(a)(iii), the secretary or any assistant
secretary of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest or on account of
any return of capital to Borrower's stockholders, partners or members (or the
equivalent Person thereof) but does not refer to any stock split or reverse
stock split or to any issuance of new Equity Interests by Parent, Borrower or
any Subsidiary in exchange for (i) existing Equity Interests with equivalent
value, (ii) cash (other than with respect to any Subsidiary), or (iii) other
bona fide new consideration.

 

CREDIT AGREEMENT – Page 19

 

 

"Sanctioned Entity" means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at http://www.treas.gov/offices/eotffc/ofac/
sanctions/index.html, or as otherwise published from time to time as such
program may be applicable to such agency, organization or Person.

 

"Sanctioned Person" means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time.

 

"S&P" means Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

"Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002.

 

"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

"SEC Reports" means any reports filed by Parent with the SEC under the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, that
are available for review on the SEC’s website, www.sec.gov.

 

"Secured Parties" means, collectively, Administrative Agent, the Lenders, L/C
Issuer, the beneficiaries of each indemnification obligation undertaken by any
Loan Party under any Loan Documents, and the successors and assigns of each of
the foregoing, the Swap Lenders, the Treasury Management Parties and the Third
Party Counterparties.

 

"Secured Treasury Management Agreement" means any Treasury Management Agreement
that is entered into by and between Borrower or any Subsidiary and any Treasury
Management Party.

 

"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

"Security Agreement" has the meaning specified in Section 2.13(d).

 

"Solvent" means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the total amount of such Person's
liabilities (including contingent liabilities), (b) the present fair saleable
value of all of the property of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person's
ability to pay as such debts and liabilities mature, and (d) such Person is able
to pay its debts and liabilities, contingent obligations and other commitments
as they mature in the ordinary course of business. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

CREDIT AGREEMENT – Page 20

 

 

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references herein to a "Subsidiary" or to "Subsidiaries" shall
refer to a Subsidiary or Subsidiaries of Borrower.

 

"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, forward sale of production,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
"Master Agreement"), including any such obligations or liabilities under any
Master Agreement. For the avoidance of doubt, a "Swap Contract" shall include
any agreement, contract or transaction that constitutes a "swap" within the
meaning of section 1a(47) of the Commodity Exchange Act.

 

"Swap Lender" means any Person that is at the time it enters into a Swap
Contract with Borrower or any of its Subsidiaries, a Lender or an Affiliate of a
Lender, in its capacity as a party to such Swap Contract.

 

"Swap Obligation" means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.

 

"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

"Synthetic Lease Obligation" means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

CREDIT AGREEMENT – Page 21

 

 

"Test Period" means, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to this
Agreement; provided, however, for purposes of the calculation of EBITDAX, Funded
Debt and interest expense for Test Period ending March 31, 2014, such amounts
shall be annualized by taking the results of the fiscal quarter ending March 31,
2014, and multiplying them by four (4); for the Test Period ending June 30,
2014, such amounts shall be annualized by taking the results of the two (2)
fiscal quarters ending June 30, 2014, and multiplying them by two (2); and for
the Test Period ending September 30, 2014, such amounts shall be annualized by
taking the results of the three (3) fiscal quarters ending September 30, 2014,
and multiplying them by four (4) and dividing them by three (3).

 

"Third Party Counterparty" means any counterparty of Borrower or any Subsidiary
to a Swap Contract, other than a Swap Lender, which counterparty is approved by
all of the Lenders and is a party to an Approved Third Party Intercreditor
Agreement.

 

"Third Party Counterparty Swap Contract" means a Swap Contract between Borrower
or any Subsidiary and a Third Party Counterparty.

 

"Third Party Counterparty Swap Obligations" means, with respect to any Loan
Party, all net amounts owed or to become owing by such Loan Party to a Third
Party Counterparty pursuant to a Third Party Counterparty Swap Contract (which
net obligations shall be deemed to be the Swap Termination Value as of the date
the Third Party Counterparty Swap Obligations are being determined), whether
direct, indirect, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, together with all reasonable costs, expenses and
attorneys' fees incurred in the enforcement or collection thereof and interest
thereon, including interest and fees that accrue after the commencement by or
against such Loan Party thereof in any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding; provided, however, that
notwithstanding anything to the contrary herein or in any other Loan Document,
"Third Party Counterparty Swap Obligations" shall not include, with respect to
any Loan Party, any Excluded Third Party Counterparty Swap Obligations of such
Loan Party.

 

"Title Indemnity Agreement" has the meaning specified in Section 5.01(a)(xi).

 

"Total Outstandings" means, without duplication, the aggregate Outstanding
Amount of all Loans and all L/C Obligations.

 

"Treasury Management Agreement" means any agreement to provide cash management
services, including treasury, depositing, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

"Treasury Management Obligations" means all obligations, indebtedness, and
liabilities of Borrower and any Subsidiary, and each Affiliate thereof, arising
under any Secured Treasury Management Agreement, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, fees and
other amounts that accrue after the commencement by or against any Borrower or
any Subsidiary, or any Affiliate thereof, of any proceeding under any Debtor
Relief Law naming Borrower, such Subsidiary or such Affiliate as the debtor in
such proceeding, regardless of whether such interest, fees or other amounts are
allowed claims in such proceeding.

 

"Treasury Management Party" means any Person that is at the time it enters into
a Treasury Management Agreement with Borrower or a Subsidiary of Borrower, a
Lender or an Affiliate of a Lender, in its capacity as a party to such Treasury
Management Agreement.

 

CREDIT AGREEMENT – Page 22

 

 

"Type" means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

"United States" and "U.S." mean the United States of America.

 

"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).

 

"U.S. Person" means any Person that is a "United States person" as defined in
Section 7701(a)(30) of the Code.

 

"U.S. Tax Compliance Certificate" has the meaning specified in Section 3.02(g).

 

"Withholding Agent" means any Loan Party and the Administrative Agent.

 

1.02.     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words "include," "includes" and "including" shall be deemed to be followed
by the phrase "without limitation." The word "will" shall be construed to have
the same meaning and effect as the word "shall." Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein or in any other Loan Document), (ii) any reference herein to any Person
shall be construed to include such Person's successors and assigns, (iii) the
words "herein," "hereof" and "hereunder," and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law or regulation
shall, unless otherwise specified, refer to such Law or regulation as amended,
modified or supplemented from time to time, and (vi) the words "asset" and
"property" shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

CREDIT AGREEMENT – Page 23

 

 

 

(d)          For purposes of Section 9.01, a breach of a financial covenant
contained in Section 7.12 shall be deemed to have occurred as of any date of
determination thereof by Administrative Agent or as of the last date of the
specified measuring period, regardless of when the financial statements or the
Compliance Certificate reflecting such breach are delivered to Administrative
Agent and the Lenders.

 

1.03.      Accounting Terms.

 

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

(b)          Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and Borrower or the Required Lenders shall so request, Administrative
Agent, Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to Administrative Agent and Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 

1.04.      Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.05.      Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

 

1.06.      Letter of Credit Amounts. Unless otherwise specified herein the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

1.07.      Pro Forma Calculations. For purposes of making any financial
calculation set forth herein, such financial calculation shall be calculated in
each case on a pro forma basis as follows: Investments, acquisitions,
Dispositions, mergers and consolidations that have been made by Borrower or any
other Loan Party during the reference period or subsequent to the reference
period and on or prior to or simultaneously with the event for which the
calculation of such financial calculation is made (the "Calculation Date") shall
be given pro forma effect as if all such Investments, acquisitions,
Dispositions, mergers and consolidations (and all related financing
transactions) had occurred on the first day of the reference period provided
that Administrative Agent shall have received documentation satisfactory to
Administrative Agent supporting the pro forma calculation of such financial
calculation. Additionally, if since the beginning of such reference period any
Person that subsequently became a Subsidiary of Borrower or was merged with or
into Borrower or any Subsidiary of Borrower since the beginning of such
reference period shall have made any Investment, acquisition, Disposition,
merger or consolidation that would have required adjustment pursuant to this
definition, then such financial calculation shall be calculated giving pro forma
effect thereto for such reference period as if such Investment, acquisition,
Disposition, merger or consolidation (and all related financing transactions)
had occurred at the beginning of the reference period provided that
Administrative Agent shall have received documentation satisfactory to
Administrative Agent supporting the pro forma calculation of such financial
calculation. Any Person that is a Subsidiary of Borrower on the Calculation Date
will be deemed to have been a Subsidiary of Borrower at all times during the
reference period, and any Person that is not a Subsidiary of Borrower on the
Calculation Date will be deemed not to have been a Subsidiary of Borrower at any
time during the reference period.

 

CREDIT AGREEMENT – Page 24

 



 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01.         Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a "Loan") to Borrower
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender's Commitment; provided, however, that after giving effect to any
Borrowing, (a) the Total Outstandings shall not exceed the total Commitments,
and (b) the aggregate Outstanding Amount of the Loans of any Lender, plus such
Lender's Applicable Percentage of the Outstanding Amount of all L/C Obligations
shall not exceed such Lender's Commitment. Within the limits of each Lender's
Commitment, and subject to the other terms and conditions hereof, Borrower may
borrow under this Section 2.01, prepay under Section 2.04, and reborrow under
this Section 2.01. Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

 

2.02.         Borrowings, Conversions and Continuations of Loans. (a) Each
Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon Borrower's irrevocable
notice to Administrative Agent, which may be given in writing in the form of a
Loan Notice (delivered by hand or facsimile or other electronic transmission,
including email). Each such notice must be received by Administrative Agent not
later than 11:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of
any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) one (1)
Business Day prior to the requested date of any Borrowing of Base Rate Loans
whereupon Administrative Agent shall give prompt notice to Lenders of such
request and, in the case of Eurodollar Rate Loans, determine whether the
requested Interest Period is acceptable to all of them. In the case of
Eurodollar Rate Loans, not later than 11:00 a.m., three (3) Business Days before
the requested date of such Borrowing, conversion or continuation, Administrative
Agent shall notify Borrower (which notice may be by telephone) whether or not
the requested Interest Period has been consented to by all Lenders. Each
telephonic notice by Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery (by hand or facsimile or other electronic transmission,
including email) to Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $250,000 or a whole multiple of $100,000 in excess thereof. Except as
provided in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $250,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If Borrower fails to specify a Type of
Loan in a Loan Notice or if Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one (1) month.

 

CREDIT AGREEMENT – Page 25

 

 

(b)          Following receipt of a Loan Notice, Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by Borrower, Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to Administrative Agent in immediately available
funds at the Administrative Agent's Office not later than 1:00 p.m. on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 5.02 (and, if such Borrowing is the
initial Credit Extension, Section 5.01), Administrative Agent shall make all
funds so received available to Borrower in like funds as received by
Administrative Agent either by (i) crediting the account of Borrower on the
books of Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and acceptable to) Administrative Agent by Borrower; provided, however, that
if, on the date the Loan Notice with respect to such Borrowing is given by
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing first, shall be applied, to the payment in full of any such L/C
Borrowings, and second, shall be made available to Borrower as provided above.

 

(c)          Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and, during the existence of a Default, the
Required Lenders may demand that any or all of the then outstanding Eurodollar
Rate Loans be converted immediately to Base Rate Loans and Borrower agrees to
pay all amounts due under Section 3.04 in accordance with the terms thereof due
to any such conversion.

 

(d)          Administrative Agent shall promptly notify Borrower and Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, Administrative Agent shall notify Borrower and Lenders of any
change in Administrative Agent's prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)          After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than five Interest Periods in effect with respect to
Loans.

 

2.03.      Letters of Credit. (a) The Letter of Credit Commitment.

 

(i)          Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the L/C Expiration Date, to issue Letters of Credit
for the account of Borrower or its Subsidiaries, and to amend or extend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of Borrower or
its Subsidiaries and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (1) the Total
Outstandings shall not exceed the total Commitments, (2) the aggregate
Outstanding Amount of the Loans of any Lender, plus such Lender's Applicable
Percentage of the Outstanding Amount of all L/C Obligations shall not exceed
such Lender's Commitment, and (3) the Outstanding Amount of the L/C Obligations
shall not exceed the L/C Sublimit. Each request by Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, Borrower's ability to obtain
Letters of Credit shall be fully revolving, and accordingly Borrower may, during
the foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

 

CREDIT AGREEMENT – Page 26

 

 

(ii)         The L/C Issuer shall not issue any Letter of Credit, if:

 

(A)         the expiry date of such requested Letter of Credit would occur more
than twelve (12) months after the date of issuance or last extension, unless the
Required Lenders have approved such expiry date; or

 

(B)         the expiry date of such requested Letter of Credit would occur after
the L/C Expiration Date, unless all the Lenders have approved such expiry date.

 

(iii)        The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)         the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;

 

(C)         except as otherwise agreed by Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $50,000;

 

(D)         such Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)         unless specifically provided for in this agreement, such Letter of
Credit contains any provisions for automatic reinstatement of the stated amount
after any drawing thereunder; or

 

(F)         a default of any Lender's obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with Borrower, such Lender
or all other Lenders to eliminate the L/C Issuer's risk with respect to such
Lender.

 

CREDIT AGREEMENT – Page 27

 

 

(iv)        The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(v)         The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term "Administrative Agent" or "Agent" as used in
Article X included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

 

(b)          Procedures for Issuance and Amendment of Letters of Credit.

 

(i)          Each Letter of Credit shall be issued or amended, renewed or
extended, as the case may be, upon the request of Borrower delivered (by hand or
facsimile or other electronic transmission (including email) to the L/C Issuer
(with a copy to Administrative Agent) in the form of a L/C Application,
appropriately completed and signed by a Responsible Officer of Borrower. Such
L/C Application must be received by the L/C Issuer and Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such L/C Application shall specify in form and detail satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
L/C Application shall specify in form and detail satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, Borrower shall furnish to the L/C Issuer and Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the L/C Issuer
or Administrative Agent may require.

 

(ii)         Promptly after receipt of any L/C Application at the address set
forth in Section 11.02 for receiving L/C Applications and related
correspondence, the L/C Issuer will confirm with Administrative Agent (by
telephone or in writing) that Administrative Agent has received a copy of such
L/C Application from Borrower and, if not, the L/C Issuer will provide
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, Administrative Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions in Article V
shall not then be satisfied, then, subject to the terms and conditions hereof,
the L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of Borrower (or the applicable Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer's
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender's
Applicable Percentage times the amount of such Letter of Credit.

 

CREDIT AGREEMENT – Page 28

 

 

(iii)        Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to Borrower and
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(iv)        No Letter of Credit may have an automatic renewal provision.

 

(c)          Drawings and Reimbursements; Funding of Participations.

 

(i)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify
Borrower and Administrative Agent thereof. Not later than 11:00 a.m. on the date
of any payment by the L/C Issuer under a Letter of Credit (each such date, an
"Honor Date") (if Borrower shall have received notice prior to 9:00 a.m. on such
date, or, if such notice has not been received by Borrower prior to such time on
such date, then not later than 11:00 a.m. on the following Business Day after
Borrower receives such notice), Borrower shall reimburse the L/C Issuer by
payment to Administrative Agent in an amount equal to the amount of such
drawing. If Borrower fails to so reimburse the L/C Issuer by such time,
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the "Unreimbursed Amount"), and the amount
of such Lender's Applicable Percentage thereof. In such event, Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the total
Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii)         Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to Administrative Agent for the account of the L/C Issuer
at the Administrative Agent's Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to Borrower in such amount.
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender's payment to Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

CREDIT AGREEMENT – Page 29

 

 

(iv)        Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender's Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

(v)         Each Lender's obligation to make Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender's obligation to make Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 5.02 (other than delivery by
Borrower of a Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of Borrower to reimburse the L/C Issuer for the
amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)        If any Lender fails to make available to Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender's Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

 

(d)          Repayment of Participations.

 

(i)          At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender's L/C Advance in
respect of such payment in accordance with Section 2.03(c), if Administrative
Agent receives for the account of the L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from Borrower
or otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Applicable Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender's L/C Advance
was outstanding) in the same funds as those received by Administrative Agent.

 

(ii)         If any payment received by Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

CREDIT AGREEMENT – Page 30

 

 

(e)          Obligations Absolute. The obligation of Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)        any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower's instructions or other irregularity, Borrower will
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

 

CREDIT AGREEMENT – Page 31

 

 

(f)          Role of L/C Issuer. Each Lender and Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower's pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against the L/C Issuer, and
the L/C Issuer may be liable to Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which damages have been determined by a court of competent jurisdiction
in a final and non-appealable judgment to have been caused by the L/C Issuer's
willful misconduct or gross negligence or the L/C Issuer's willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)          Cash Collateral. Upon the request of Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the L/C Expiration Date, any L/C Obligation for any reason remains outstanding,
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations. Sections 2.04, 2.14, 2.15 and 9.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
Borrower hereby grants to Administrative Agent, for the benefit of the L/C
Issuer and Lenders, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Administrative
Agent.

 

(h)          Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit.

 

(i)          L/C Fees. Borrower shall pay to Administrative Agent for the
account of each Lender in accordance, subject to Section 2.15 with its
Applicable Percentage a L/C fee (the "L/C Fee") for the issuance or extension of
each Letter of Credit equal to the greater of (x) the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit and (y) $1,000.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. L/C Fees shall be due and payable upon the
issuance or extension of each Letter of Credit. L/C Fees shall be (i) computed
on a quarterly basis in arrears and (ii) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
L/C Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all accrued
and unpaid L/C Fees shall bear interest at the Default Rate.

 

CREDIT AGREEMENT – Page 32

 

 

(j)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit and on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the first Business Day after the end of each
March, June, September and December, in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the L/C Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, Borrower shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such individual customary fees
and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(k)          Conflict with Issuer Documents. In the event of any conflict
between the terms of this Agreement and the terms of any Issuer Documents, the
terms hereof shall control.

 

(l)          Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of Borrower, and
that Borrower's business derives substantial benefits from the businesses of
such Subsidiaries.

 

2.04.      Prepayments. (a) Borrower may, upon notice to Administrative Agent in
writing (delivered by hand or facsimile or other electronic transmission
(including email), at any time or from time to time voluntarily prepay Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by Administrative Agent not later than 11:00 a.m. (A) three (3)
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) one (1) Business Day prior to any date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be repaid, the Interest Period(s) of such
Loans. Administrative Agent will promptly notify each Lender of its receipt of
each such notice, and of the amount of such Lender's Applicable Percentage of
such prepayment. If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.04. Each such
prepayment shall be applied to the Loans of Lenders in accordance with their
respective Applicable Percentages.

 

(b)          If for any reason (including without limitation those arising from
a reduction of the Borrowing Base described in Section 4.05) the Total
Outstandings at any time exceed the total Commitments then in effect, Borrower
shall immediately prepay Loans and/or Cash Collateralize the L/C Obligations in
an aggregate amount equal to such excess; provided, however, that Borrower shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.04(b) unless there remains any such excess after the prepayment in
full of the Loans; and provided further, however, that the provisions of
Section 4.06 shall control in the event that the reason for such excess is due
to the redetermination of the Borrowing Base pursuant to Section 4.02 or
Section 4.03.

 

(c)          Borrower may make a prepayment of Loans pursuant to Section 4.06.

 

CREDIT AGREEMENT – Page 33

 

 

2.05.      Termination or Reduction of Aggregate Maximum Credit Amounts.
Borrower may, upon notice to Administrative Agent, terminate the Aggregate
Maximum Credit Amounts, or from time to time permanently reduce the Aggregate
Maximum Credit Amounts; provided that (a) any such notice shall be received by
Administrative Agent not later than 11:00 a.m. five (5) Business Days prior to
the date of termination or reduction, (b) any such partial reduction shall be in
an aggregate amount of $500,000 or any whole multiple of $500,000 in excess
thereof, (c) Borrower shall not terminate or reduce the Aggregate Maximum Credit
Amounts if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the total Commitments, and
(d) if, after giving effect to any reduction of the Aggregate Maximum Credit
Amounts, the L/C Sublimit exceeds the total Commitments, the L/C Sublimit shall
be automatically reduced by the amount of such excess. Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Maximum Credit Amounts. Any reduction of the Aggregate Maximum
Credit Amounts shall be applied to the Maximum Credit Amount of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Maximum Credit Amounts shall be paid on
the effective date of such termination.

 

2.06.      Repayment of Loans. Borrower shall repay to Lenders on the Maturity
Date the aggregate principal amount of Loans outstanding on such date.

 

2.07.      Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the lesser
of (1) the Eurodollar Rate for such Interest Period plus the Applicable Rate or
(2) the Maximum Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the lesser of (1) the Base Rate plus the Applicable Rate
or (2) the Maximum Rate.

 

(b)          (i)          If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then at the request of the Required
Lenders, such amount shall thereafter bear interest, to the fullest extent
permitted by applicable Laws, at a fluctuating interest rate per annum at all
times equal to the Default Rate from the date of such nonpayment until such
amount is paid in full.

 

(ii)         If any amount (other than principal of any Loan) payable by
Borrower under any Loan Document is not paid when due (after passage of any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)        Upon the request of the Required Lenders, while any Event of
Default exists, Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

CREDIT AGREEMENT – Page 34

 

 

2.08.      Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03 and in Section 4.07:

 

(a)          Commitment Fee. Borrower shall pay to Administrative Agent for the
account of the Lenders (to be paid by Administrative Agent to each Lender (other
than any Defaulting Lender) in accordance with its Applicable Percentage), an
aggregate commitment fee in an amount per annum equal to the Applicable Rate
times the actual daily amount by which the total Commitments exceeds the sum of
(i) the Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C
Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the Closing
Date, and on the last day of the Availability Period. The commitment fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate on a per diem basis separately for each period
during such quarter that such Applicable Rate was in effect.

 

(b)          Administrative Agent's Fees. Borrower shall pay to Administrative
Agent for Administrative Agent's own account, fees in the amounts and at the
times specified in any Fee Letter. Unless otherwise specified in the Fee Letter,
such fees shall be fully earned when paid and shall be nonrefundable for any
reason whatsoever.

 

(c)          Other Fees. Borrower shall pay Lenders such other fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

2.09.      Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Administrative Agent's
"prime rate" shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one day. Each determination by
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.10.      Evidence of Debt. (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive absent
manifest error of the amount of the Credit Extensions made by Lenders to
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower hereunder to pay any amount owing with respect to the Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of Administrative Agent in respect of such
matters, the accounts and records of Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through
Administrative Agent, Borrower shall execute and deliver to such Lender (through
Administrative Agent) a Note, which shall evidence such Lender's Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

CREDIT AGREEMENT – Page 35

 

 

(b)          In addition to the accounts and records referred to in
subsection (a), each Lender and Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error.

 

2.11.      Payments Generally; Administrative Agent's Clawback.

 

(a)          (i) General. All payments to be made by Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent's
Office in Dollars and in immediately available funds not later than 12:00 noon
on the date specified herein. Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender's Lending Office. All payments received by Administrative Agent after
12:00 noon shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(ii)         Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to Administrative Agent such Lender's
share of such Borrowing, Administrative Agent may, at its option but without any
obligation, assume that such Lender has made such share available on such date
in accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate
Loans, that such Lender has made such share available in accordance with and at
the time required by Section 2.02) and may, at its option but without any
obligation, in reliance upon such assumption, make available to Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to Administrative Agent, then the
applicable Lender and Borrower severally agree to pay to Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to Borrower to but excluding the date of payment to
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by
Administrative Agent in connection with the foregoing and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to Base Rate Loans.
If Borrower and such Lender shall pay such interest to Administrative Agent for
the same or an overlapping period, Administrative Agent shall promptly remit to
Borrower the amount of such interest paid by Borrower for such period. If such
Lender pays its share of the applicable Borrowing to Administrative Agent, then
the amount of its share of such applicable Borrowing so paid shall constitute
such Lender's Loan included in such Borrowing. Any payment by Borrower shall be
without prejudice to any claim Borrower may have against a Lender that shall
have failed to make such payment to Administrative Agent.

 

CREDIT AGREEMENT – Page 36

 

 

(iii)        Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or the L/C Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
Lenders or the L/C Issuer, as the case may be, the amount due. In such event, if
Borrower has not in fact made such payment, then each of Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Administrative Agent, at the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (a) shall be conclusive, absent manifest
error.

 

(b)          Failure to Satisfy Conditions Precedent. If any Lender makes
available to Administrative Agent funds for any Loan to be made by such Lender
as provided in the foregoing provisions of this Article II, and such funds are
not made available to Borrower by Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, Administrative Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(c)          Obligations of Lenders Several. The obligations of Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 11.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, purchase its participation or to make its payment under Section 11.04(c).

 

(d)          Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.12.      Sharing of Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)          if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

CREDIT AGREEMENT – Page 37

 

 

(ii)         the provisions of this Section shall not be construed to apply to
(x) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations to any assignee or participant, other
than to Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

 

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

 

2.13.      Collateral.

 

(a)          Mortgaged Properties. The payment and performance of the Notes and
all of the other Obligations hereunder and under the Loan Documents, Lender Swap
Contracts and Secured Treasury Management Agreements and all obligations under
Third Party Counterparty Swap Contracts shall be secured by a first and superior
Lien, subject to Permitted Liens, against the entire Mineral Interest of each
Loan Party in the Mortgaged Properties pursuant to the terms of one or more
deeds of trust (each an "Oil and Gas Mortgage"), in favor of Administrative
Agent for the ratable benefit of the Secured Parties which shall be in form and
substance satisfactory to Administrative Agent. Within thirty (30) days (or such
longer time as determined by Administrative Agent) after Administrative Agent
advises Borrower of (i) the failure for all oil and gas properties under
mortgage to Administrative Agent to constitute at least 80% of the Recognized
Value of all Proved Mineral Interests evaluated in the most recent Reserve
Report delivered to Administrative Agent and (ii) the percentage shortfall
thereof, Borrower shall execute or cause the other Loan Parties to execute Oil
and Gas Mortgages covering additional Proved Mineral Interests having an
aggregate Recognized Value sufficient to eliminate the deficiency.

 

(b)          Title Assurances. At any time any Loan Party is required to execute
and deliver Oil and Gas Mortgages to Administrative Agent pursuant to this
Section 2.13, such Loan Party shall also deliver to Administrative Agent such
opinions of counsel (including, if so requested, title opinions addressed to
Administrative Agent) or other evidence of title as Administrative Agent in its
sole discretion shall deem necessary or appropriate to verify its title to such
properties. Within thirty (30) days (or such longer time as determined by
Administrative Agent) after Administrative Agent advises Borrower that the oil
and gas properties for which it has received title assurances acceptable to
Administrative Agent is less than 80% of the Recognized Value of all Proved
Mineral Interests evaluated in the most recent Reserve Report delivered to the
Administrative Agent, Borrower shall provide additional title assurances to the
Administrative Agent so that the Administrative Agent shall have received
acceptable title assurances for at least 80% of the Recognized Value of all
Proved Mineral Interests evaluated in such Reserve Report.

 

(c)          Guaranty. The payment and performance of the Notes and all of the
other Obligations hereunder and under the Loan Documents, Lender Swap Contracts
and Secured Treasury Management Agreements and all obligations under Third Party
Counterparty Swap Contracts shall be unconditionally guaranteed by each
Guarantor pursuant to a Guaranty, subject to any time periods for compliance set
forth in Section 7.14 with respect to any Person that becomes a Material
Domestic Subsidiary after the Closing Date.

 

CREDIT AGREEMENT – Page 38

 

 

(d)          Personal Property of Borrower and Domestic Subsidiaries. The
payment and performance of the Notes and all of the other Obligations hereunder
and under the Loan Documents shall also be secured by a first priority Lien,
subject to Permitted Liens, against substantially all personal property now
owned or hereafter acquired by Borrower and its Material Domestic Subsidiaries
(subject to such exceptions set forth in the Collateral Documents), including
100% of all Equity Interests (but limited to 65% in the case of Equity Interests
of a Foreign Subsidiary) now owned or hereafter acquired by Borrower and its
Material Domestic Subsidiaries, pursuant to the terms of one or more agreements
(each a "Security Agreement") in favor of Administrative Agent for the ratable
benefit of the Secured Parties, which shall be satisfactory in form and
substance to Administrative Agent, subject to any time periods for compliance
set forth in Section 7.14 with respect to any Person that becomes a Material
Domestic Subsidiary after the Closing Date.

 

(e)          Concerning Third Party Counterparty Swap Contracts. Borrower may be
a party to more than one Third Party Counterparty Swap Contract. In addition,
there may be multiple Third Party Counterparties. However, at all times there
shall only be one Approved Third Party Intercreditor Agreement. Accordingly, a
condition of the Lenders for the addition of a Person as a Third Party
Counterparty will be either the amendment of the then-existing Approved Third
Party Intercreditor Agreement to add such Person thereto or the entry of all
parties thereto and the new Person to a new Approved Third Party Intercreditor
Agreement which replaces the then-existing Approved Third Party Intercreditor
Agreement, as the Lenders in their discretion may determine.

 

2.14.      Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of Administrative
Agent or the L/C Issuer (with a copy to Administrative Agent), Borrower shall
Cash Collateralize the L/C Issuer's Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.15(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

 

(a)          Grant of Security Interest. Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to Administrative
Agent, for the benefit of the L/C Issuer, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders' obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below. If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent and the L/C Issuer as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, Borrower will, promptly upon demand by Administrative
Agent, pay or provide to Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(b)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.14 or Section 2.15
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender's obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(c)          Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the L/C Issuer's Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.14
and shall be released by Administrative Agent following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by
Administrative Agent and the L/C Issuer that there exists excess Cash
Collateral; provided that, subject to Section 2.15, the Person providing Cash
Collateral and the L/C Issuer may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided,
further, that to the extent that such Cash Collateral was provided by Borrower,
such Cash Collateral shall remain subject to the security interest granted
pursuant to the Loan Documents.

 

CREDIT AGREEMENT – Page 39

 

 

2.15.      Defaulting Lenders.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)          Waivers and Amendments. Such Defaulting Lender's right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 11.08 shall be applied at such time or times as may
be determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer hereunder; third, to Cash Collateralize the
L/C Issuer's Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.14; fourth, as Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender's potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer's future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.14; sixth, to the payment of any amounts
owing to the Lenders or the L/C Issuer as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the L/C Issuer against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender's breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to Section 2.15(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)        Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any commitment fee
under Section 2.08(a) for any period during which that Lender is a Defaulting
Lender (and Borrower shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

CREDIT AGREEMENT – Page 40

 

 

 

(B)         Each Defaulting Lender shall be entitled to receive L/C Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.14.

 

(C)         With respect to any L/C Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender's participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the L/C
Issuer's Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender's participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender's
Commitment) but only to the extent that (x) the conditions set forth in
Section 5.02 are satisfied at the time of such reallocation (and, unless
Borrower shall have otherwise notified Administrative Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the sum of
any Non-Defaulting Lender's Outstanding Amount of Loans plus such Non-Defaulting
Lender's Applicable Percentage of the Outstanding Amount of all L/C Obligations
to exceed such Non-Defaulting Lender's Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation.

 

(v)         Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, Borrower shall, without prejudice to
any right or remedy available to it hereunder or under Law, Cash Collateralize
the L/C Issuer's Fronting Exposure in accordance with the procedures set forth
in Section 2.14.

 

(b)          Defaulting Lender Cure. If Borrower, Administrative Agent and the
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments (without giving effect to
Section 2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender.

 

CREDIT AGREEMENT – Page 41

 

 

(c)          New Letters of Credit. So long as any Lender is a Defaulting
Lender, the L/C Issuer shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.      Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the L/C Issuer or
such other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, Borrower will pay
to such Lender, the L/C Issuer or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the L/C Issuer or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)          Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender's or the L/C Issuer's holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender's or the L/C Issuer's capital or
on the capital of such Lender's or the L/C Issuer's holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender's or the L/C Issuer's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's or the L/C Issuer's policies and the policies of such Lender's or the
L/C Issuer's holding company with respect to capital adequacy), then from time
to time Borrower will pay to such Lender or the L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender's or the L/C Issuer's holding company for any such
reduction suffered.

 

CREDIT AGREEMENT – Page 42

 

 

(c)          Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer, with calculations attached, setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to Borrower, shall be conclusive absent manifest error. Borrower shall
pay such Lender or the L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or the L/C Issuer's right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender or the L/C Issuer pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender's or the L/C Issuer's intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)          Reserves on Eurodollar Rate Loans. Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as "Eurocurrency liabilities"), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided Borrower shall have received at least 20 days' prior notice (with a
copy to Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 20 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 20 days from receipt of such
notice.

 

3.02.      Taxes.

 

(a)          L/C Issuer. For purposes of this Section 3.02, the term "Lender"
includes the L/C Issuer.

 

(b)          Payments Free of Taxes. Any and all payments by or on account of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)          Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

CREDIT AGREEMENT – Page 43

 

 

(d)          Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate, with
calculations attached, as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender's failure to comply with
the provisions of Section 11.06 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)          Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 3.02, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)          Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.02(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

CREDIT AGREEMENT – Page 44

 

 

 

(ii)         Without limiting the generality of the foregoing,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;

 

(II)        executed originals of IRS Form W-8ECI;

 

(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate") and (y) executed originals of IRS Form W-8BEN; or

 

(IV)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-4, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-3 on
behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

CREDIT AGREEMENT – Page 45

 

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
(including an amount refundable that such party elects to apply as a credit
against other Taxes) as to which it has been indemnified pursuant to this
Section 3.02 (including by the payment of additional amounts pursuant to this
Section 3.02), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i)          Survival. Each party's obligations under this Section 3.02 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

CREDIT AGREEMENT – Page 46

 

 

3.03.      Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.01, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.02, then such Lender shall (at the
request of Borrower) use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or Section 3.02, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 3.01, or if Borrower is required to pay any Indemnified Taxes or any
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.02 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.03(a), or if any Lender is a Defaulting Lender, then Borrower may
replace such Lender in accordance with the terms of Section 11.14.

 

3.04.      Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)          any failure by Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by Borrower;
or

 

(c)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by Borrower
pursuant to Section 11.14;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.04, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.05.      Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to Borrower through Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended until such Lender notifies Administrative Agent
and Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, Borrower shall, upon demand from such Lender
(with a copy to Administrative Agent), convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such conversion, Borrower shall
also pay accrued interest on the amount so converted.

 

CREDIT AGREEMENT – Page 47

 

 

3.06.      Inability to Determine Rates. If Administrative Agent determines that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, Administrative Agent will promptly so notify
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

3.07.      Survival. All of Borrower's obligations under this Article III shall
survive termination of the Commitments and repayment of all other Obligations
hereunder.

 

ARTICLE IV.
BORROWING BASE

 

4.01.      Borrowing Base. The Borrowing Base shall represent the approval in
their sole discretion of the Required Lenders or all Lenders, as applicable, of
Administrative Agent's determination of the maximum loan amount that may be
supported by the Mortgaged Properties, based upon Lenders' in-house evaluation
of Mortgaged Properties. The determination of the Borrowing Base will be made in
accordance with then-current practices, economic and pricing parameters,
methodology, assumptions, and customary procedures and standards established by
each Lender from time to time for its petroleum industry customers including
without limitation (a) an analysis of such reserve and production data with
respect to the Mineral Interests of the Loan Parties in all of their oil and gas
properties, including the Mortgaged Properties, as is provided to Lenders in
accordance herewith, (b) an analysis of the assets, liabilities, cash flow,
business, properties, prospects, management and ownership of each Loan Party and
its Affiliates, and (c) such other credit factors consistently applied as each
Lender customarily considers in evaluating similar oil and gas credits. Borrower
and Lenders acknowledge that (i) due to the uncertainties of the oil and gas
extraction process, the Mortgaged Properties are not subject to evaluation with
a high degree of accuracy and are subject to potential rapid deterioration in
value, and (ii) for this reason and the difficulties and expenses involved in
liquidating and collecting against the Mortgaged Properties, the determination
of the maximum loan amount with respect to the Mortgaged Properties contains an
equity cushion (asset value in excess of loan amount) which Borrower
acknowledges to be essential for the adequate protection of Lenders. The
Borrowing Base shall initially be $8,000,000 as of the Closing Date.

 

CREDIT AGREEMENT – Page 48

 

 

4.02.      Periodic Determinations of Borrowing Base. (a) The Borrowing Base
shall be redetermined as of April 30 and October 31 of each year until the last
day of the Availability Period. On or before September 30 of each year, Borrower
shall furnish Administrative Agent a Reserve Report as of the preceding June 30
prepared by one or more Approved Petroleum Engineers covering the Proved Mineral
Interests in all of the oil and gas properties of Borrower and its Subsidiaries,
including the Mortgaged Properties. On or before March 30 of each year, Borrower
shall furnish Administrative Agent a Reserve Report as of the preceding
December 31 prepared by one or more Approved Petroleum Engineers or Borrower's
own engineers (as approved by Administrative Agent) and certified by the
President or other Responsible Officer of the Borrower covering the Proved
Mineral Interests in all of the oil and gas properties of Borrower and its
Subsidiaries, including the Mortgaged Properties. Upon receipt of each such
Reserve Report, Administrative Agent shall make a determination of the Borrowing
Base and the Monthly Reduction Amount which shall become effective upon approval
by all Lenders in accordance with the procedure set forth in Section 4.04 and
subsequent written notification from Administrative Agent to Borrower, and
which, subject to the other provisions of this Agreement shall be the Borrowing
Base and the Monthly Reduction Amount until the effective date of the next
redetermination as provided in this Article IV.

 

(b)          In the event that Borrower does not furnish to Administrative Agent
a Reserve Report by the dates specified in Section 4.02(a), then Administrative
Agent and Lenders may nonetheless redetermine the Borrowing Base and redesignate
the Borrowing Base from time to time thereafter in their sole discretion until
Administrative Agent receives the relevant Reserve Report, whereupon
Administrative Agent and Lenders shall redetermine the Borrowing Base as
otherwise specified in this Article IV.

 

4.03.      Special Determinations of Borrowing Base. Special determinations of
the Borrowing Base may be requested by Borrower not more than one time per
calendar year or by Administrative Agent at the direction of Lenders not more
than one time per calendar year. If any special determination is requested by
Borrower, it shall be accompanied by engineering data for the oil and gas
reserves included in the Mortgaged Properties brought forward from the most
recent Reserve Report furnished by Borrower to Administrative Agent. If any
special determination is requested by Administrative Agent, Borrower will
provide Administrative Agent with engineering data for the oil and gas reserves
included in the Mortgaged Properties updated from the most recent Reserve Report
furnished to Administrative Agent, as soon as is reasonably possible following
the request. The determination whether to increase or decrease the Borrowing
Base and the Monthly Reduction Amount shall be made in accordance with the
standards set forth in Section 4.01 hereof and the procedures set forth in
Section 4.04 hereof. In the event of any special determination of the Borrowing
Base pursuant to this Section, Administrative Agent in the exercise of its
discretion may suspend the next regularly scheduled determination of the
Borrowing Base.

 

4.04.      General Procedures With Respect to Determination of Borrowing Base.
Administrative Agent shall propose a redetermined Borrowing Base and a Monthly
Reduction Amount following receipt by Administrative Agent and Lenders of a
Reserve Report and other applicable information. After having received notice of
such proposal from Administrative Agent, all Lenders shall have fifteen (15)
days to agree or disagree with such proposal. At the end of such fifteen (15)
day period, all Lenders shall not have communicated their approval or
disapproval, such silence shall be deemed an approval, and Administrative
Agent's proposal shall be the new Borrowing Base and Monthly Reduction Amount.
If, however, any Lender notifies Administrative Agent within such fifteen (15)
days of its disapproval, Administrative Agent and all Lenders shall agree on a
new Borrowing Base and Monthly Reduction Amount. If all Lenders cannot agree on
the amount of the Borrowing Base or Monthly Reduction Amount, as applicable,
within seven (7) days after Administrative Agent has been notified of their
disapproval, then Administrative Agent shall propose a new redetermined
Borrowing Base and a new Monthly Reduction Amount within fifteen (15) days after
the end of such seven (7) day period and the foregoing process shall be
repeated. This process shall be repeated until all Lenders agree on a new
Borrowing Base and Monthly Reduction Amount. In taking the above actions,
Administrative Agent and Lenders shall act in accordance with their normal and
customary procedures for evaluating oil and gas reserves and other related
assets as such exist at that particular time and will otherwise act in their
sole discretion. Further, each Lender may consider such other credit factors as
it deems appropriate which are consistent with its normal and customary
procedures for evaluating oil and gas reserves. Without limiting the foregoing,
Lenders may exclude any oil and gas reserves or portion of production therefrom
or any income from any other property from the Borrowing Base, at any time,
because title information is not satisfactory or such oil and gas reserves are
not Mortgaged Properties.

 

CREDIT AGREEMENT – Page 49

 

 

4.05.      Borrowing Base Reduction.

 

(a)          At the time of any periodic or special redetermination of the
Borrowing Base, Lenders reserve the right to establish an amount (the "Monthly
Reduction Amount") by which the Borrowing Base shall be automatically reduced
effective on the first day of each successive calendar month until the next
Borrowing Base redetermination. Lenders' determination of the Monthly Reduction
Amount shall be made in accordance with the standards specified in Section 4.01
hereof and the procedures specified in Section 4.04 hereof. Initially, the
Monthly Reduction Amount will be set at zero dollars ($0). If the Total
Outstandings shall exceed the Borrowing Base solely because of the reduction of
the Borrowing Base by the Monthly Reduction Amount, Borrower shall make a single
lump sum payment within 30 days of Borrower receiving notice from Lenders in an
amount sufficient to reduce the Total Outstandings to or below the Borrowing
Base.

 

(b)          If any Swap Contract is terminated or not fully performed for any
reason, the Borrowing Base shall be reduced by the amount of the Recognized
Value given such Swap Contract in the then current Borrowing Base as determined
by the Required Lenders in their discretion in accordance with the standards set
forth in Section 4.01. Any redetermination pursuant to this Section 4.05(b)
shall not be considered a special determination requested by Administrative
Agent within the meaning specified in Section 4.03.

 

(c)          The Borrowing Base shall be reduced if the aggregate value of Asset
Dispositions in any calendar year exceeds 5% of the then existing Borrowing Base
as provided in Section 8.05(i). The amount of the reduction shall equal the
Recognized Value of the assets included in such Asset Disposition, as determined
by Administrative Agent, in the then current Borrowing Base. Any redetermination
pursuant to this Section 4.05(c) shall not be considered a special determination
requested by Administrative Agent within the meaning of Section 4.03.

 

4.06.      Borrowing Base Deficiency.

 

(a)          If, at any time, the Total Outstandings exceed the amount of the
Borrowing Base then in effect (a "Borrowing Base Deficiency") because of a
periodic or special determination made pursuant to Section 4.02 or Section 4.03
hereof (or a periodic or special redetermination combined with the Monthly
Reduction Amount), then Administrative Agent shall notify Borrower of the same
(a "Borrowing Base Deficiency Notice"), and Borrower shall within thirty (30)
days following receipt of such Borrowing Base Deficiency Notice elect whether to
(i) prepay an amount which would, if prepaid immediately, reduce the Total
Outstandings to the amount of the Borrowing Base, (ii) mortgage (or cause a
Guarantor to mortgage such other oil and gas properties as are acceptable to the
Required Lenders), pursuant to Collateral Documents acceptable to Administrative
Agent having present values which, in the opinion of the Required Lenders, based
upon the Required Lenders' evaluation of the engineering data provided them,
taken in the aggregate are sufficient to increase the Borrowing Base to an
amount at least equal to the Total Outstandings, or (iii) do any combination of
the foregoing as is acceptable to Administrative Agent. If Borrower fails to
make an election within thirty (30) days after Borrower's receipt of the
Borrowing Base Deficiency Notice, then Borrower shall be deemed to have selected
the prepayment option specified in clause (i) above.

 

CREDIT AGREEMENT – Page 50

 

 

(b)          Borrower shall deliver such prepayments or mortgages of additional
oil and gas properties in accordance with its election (or deemed election)
pursuant to Section 4.06(a) as follows:

 

(i)          Prepayment Elections. If Borrower elects (or is deemed to have
elected) to prepay an amount in accordance with Section 4.06(a)(i) above, then
Borrower may make such prepayment in one installment within thirty (30) days
after Borrower's receipt of the Borrowing Base Deficiency Notice or in six (6)
equal consecutive monthly installments beginning within thirty (30) days after
Borrower's receipt of the Borrowing Base Deficiency Notice and continuing on the
same day of each month thereafter.

 

(ii)         Elections to Mortgage Additional Oil and Gas Properties. If
Borrower elects to mortgage additional oil and gas properties in accordance with
Section 4.06(a)(ii) above, then (1) such property shall be acceptable to
Administrative Agent and the Required Lenders with values determined by
Administrative Agent and the Required Lenders in accordance with this Article IV
and (2) Borrower or such Guarantor shall execute, acknowledge and deliver to
Administrative Agent security instruments acceptable to Administrative Agent
within thirty (30) days after Borrower's receipt of the Borrowing Base
Deficiency Notice (or such longer time as determined by Administrative Agent);
provided, however (x) if none of the additional oil and gas properties offered
by Borrower are acceptable to the Required Lenders, Borrower shall be deemed to
have elected the prepayment option specified in Section 4.06(a)(i) (and Borrower
shall make such prepayment in accordance with Section 4.06(b)(i)); and (y) if
the aggregate present values of additional oil and gas properties which are
acceptable to the Required Lenders are insufficient to eliminate the Borrowing
Base deficiency, then Borrower shall be deemed to have selected the option
specified in Section 4.06(a)(iii) (and Borrower shall make prepayment and
deliver security instruments as provided in Section 4.06(b)(iii)).

 

(iii)        Combination Elections. If Borrower elects (or is deemed to have
elected) to eliminate the Borrowing Base deficiency by a combination of
prepayment and mortgaging of additional oil and gas properties in accordance
with Section 4.06(a)(iii), then within thirty (30) days after Borrower's receipt
of the Borrowing Base Deficiency Notice (or such longer time as determined by
Administrative Agent), Borrower shall (or shall cause a Guarantor to) execute,
acknowledge and deliver to Administrative Agent security instruments acceptable
to Administrative Agent covering such additional oil and gas properties and pay
Administrative Agent the amount by which the Borrowing Base deficiency exceeds
the present values of such additional oil and gas properties in one installment
within thirty (30) days after Borrower's receipt of the Borrowing Base
Deficiency Notice or in six (6) equal consecutive monthly installments beginning
within thirty (30) days after Borrower's receipt of the Borrowing Base
Deficiency Notice and continuing on the same day of each month thereafter.

 

4.07.      Borrowing Base Increase Fee. A fee shall be paid to Administrative
Agent for the account of the Lenders for each incremental increase in the new
Borrowing Base over the previously existing Borrowing Base, in the amount set
forth in the Fee Letter. There shall be no obligation imposed upon Borrower to
accept an increase of the Borrowing Base proposed by Lenders. However, if
Borrower accepts the increase in the Borrowing Base, the fee shall be due and
payable immediately and without regard as to whether Borrower ever borrows the
increased amount available under such new Borrowing Base. Determinations of when
a fee is due shall be made by Administrative Agent and shall be conclusive and
binding on the parties absent manifest error.

 

CREDIT AGREEMENT – Page 51

 

 

4.08.      Mortgage of Additional Properties. Borrower may from time to time
upon written notice to Administrative Agent propose to add oil and gas
properties of Borrower or any other Loan Party as Mortgaged Properties to be
included in the Borrowing Base. Any such proposal shall be accompanied by a
Reserve Report applicable to such properties that conforms with the requirements
of this Agreement and evidence sufficient to establish that Borrower or such
other Loan Party, as applicable, has title to such properties. Any such addition
shall become effective at such time as (i) Administrative Agent, with the
approval of all of the Lenders, has made a determination of the amount by which
the Borrowing Base would be increased as the result of such addition, (ii) the
conditions set out in Article IV hereof, to the extent they are applicable to
such additional properties, have been satisfied, (iii) if requested by
Administrative Agent, Administrative Agent shall have received an Affidavit of
Payment of Trade Bills, Property Certificates, a Title Indemnity Agreement and a
Reconciliation Schedule with respect to such additional properties, (iv) Oil and
Gas Mortgages duly executed by the applicable Loan Party have been delivered to
Administrative Agent, and (v) arrangements satisfactory to Administrative Agent
have been made with respect to payment of recording fees and taxes, as
applicable. In determining the increase in the Borrowing Base pursuant to this
Section, Administrative Agent and Lenders shall apply the parameters and other
credit factors set forth in this Article IV. A proposal by Borrower pursuant to
this Section 4.08 shall constitute a request for a special determination of the
Borrowing Base for purposes of Section 4.03 (a).

 

ARTICLE V.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01.      Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)          Administrative Agent's receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to Administrative Agent:

 

(i)          executed counterparts of this Agreement, all Collateral Documents
and each Guaranty, sufficient in number for distribution to Administrative
Agent, each Lender and Borrower;

 

(ii)         a Note executed by Borrower in favor of each Lender requesting a
Note;

 

(iii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;

 

(iv)        such documents and certifications as Administrative Agent may
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(v)         an opinion of counsel to the Loan Parties acceptable to
Administrative Agent addressed to Administrative Agent and each Lender, as to
the matters set forth in Exhibit E and such other matters concerning the Loan
Parties and the Loan Documents as Administrative Agent may reasonably request
and in form and substance satisfactory to Administrative Agent;

 

CREDIT AGREEMENT – Page 52

 

 

 

(vi)        a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are
required;

 

(vii)       a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 5.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since
September 30, 2013 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

(viii)      evidence that all insurance required to be maintained by
Section 7.07 hereof has been obtained and is in effect;

 

(ix)         an affidavit in the form of Exhibit F attached hereto (the
"Affidavit of Payment of Trade Bills") containing the information as provided
therein;

 

(x)          certificates (whether one or more, the "Property Certificates") for
each producing oil and gas lease, well or unit, as appropriate, relating to the
oil and gas properties described in an Oil and Gas Mortgage, which Property
Certificates shall be in the form of Exhibit G attached hereto containing the
information as provided therein;

 

(xi)         title opinions and/or other title information and data acceptable
to Administrative Agent covering not less than 80% of Recognized Value of all
oil and gas properties evaluated in the most recent Reserve Report, reflecting
title to the Mineral Interests of the Loan Parties in such oil and gas
properties which is acceptable to Administrative Agent, and these title
assurances shall include a title indemnity from Borrower (the "Title Indemnity
Agreement");

 

(xii)        engineering report and other reserve information covering the oil
and gas properties of the Loan Parties, including a Reserve Report acceptable to
Administrative Agent prepared by one or more Approved Petroleum Engineers, and
such other reports and due diligence materials as Administrative Agent and
Lenders may reasonably request;

 

(xiii)       a duly completed Compliance Certificate as of the last day of the
fiscal quarter of Borrower most recently ended prior to the Closing Date, signed
by a Responsible Officer of Borrower;

 

(xiv)      such environmental information regarding the Mortgaged Properties as
Administrative Agent may request;

 

(xv)       a schedule of Swap Contracts then in force and effect;

 

(xvi)      Uniform Commercial Code, judgment and tax lien searches in such
jurisdictions as may be reasonably required by Administrative Agent evidencing
the absence of Liens except for Liens being released on the Closing Date and
Permitted Liens; and

 

(xvii)     such other assurances, certificates, documents, consents or opinions
as Administrative Agent, the L/C Issuer or the Required Lenders may reasonably
require.

 

CREDIT AGREEMENT – Page 53

 

 

(b)          Any fees required to be paid on or before the Closing Date shall
have been paid, including, unless waived by Administrative Agent, Borrower shall
have paid all fees, charges and disbursements of counsel to Administrative Agent
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between Borrower and
Administrative Agent).

 

(c)          The Closing Date shall have occurred on or before January 31, 2014.

 

(d)          There shall not have occurred any material disruption or material
adverse change in the financial, banking, or capital markets which
Administrative Agent reasonably deems to materially impair the syndication of
this credit facility.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02.      Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

 

(a)          The representations and warranties of Borrower and each other Loan
Party contained in Article VI or any other Loan Document shall be true and
correct in all material respects (except to the extent such representations and
warranties are qualified by materiality, in which case they shall be true and
correct in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (except to the extent such representations and warranties are qualified
by materiality, in which case they shall be true and correct in all respects) as
of such earlier date, and except that for purposes of this Section 5.02, the
representations and warranties contained in subsections (a), (b) and (c) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01 (provided that if
any Material Domestic Subsidiary exists, such representations and warranties
shall refer to the consolidated balance sheets of Borrower and its Subsidiaries
and the consolidating balance sheets of Borrower and its Material Domestic
Subsidiaries, and the related consolidated and consolidating statements of
income or operations, shareholders' equity and cash flows most recently
furnished pursuant to Section 7.01(a) or (b), as applicable).

 

(b)          No Default or Material Adverse Effect shall exist, or would result
from such proposed Credit Extension or from the application of the proceeds
thereof.

 

(c)          Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)          After giving effect to the Credit Extension so requested, the Total
Outstandings shall not exceed the Borrowing Base in effect as of such date.

 

CREDIT AGREEMENT – Page 54

 

 





 

(e)          Administrative Agent shall have received, in form and substance
satisfactory to it, such other assurances, certificates, documents or consents
related to the foregoing as Administrative Agent or the Required Lenders may
reasonably request.

 

(f)          A Credit Extension for the future acquisition of interests in oil
and gas properties shall be further subject to the satisfaction (in the opinion
of Administrative Agent), unless waived in writing by Administrative Agent, of
each of the following conditions:

 

(i)          Administrative Agent shall have received (i) a true and complete
executed copy of each of the acquisition documents for such transaction (the
"Future Acquisition Documents"); (ii) original counterparts or copies, certified
as true and complete, of the assignments, deeds and leases for all of the
properties subject to the Future Acquisition Documents; and (iii) such other
related documents and information as Administrative Agent shall have reasonably
requested with respect to the transaction contemplated by the Future Acquisition
Documents.

 

(ii)         Administrative Agent shall have received a certificate of Borrower
certifying (i) that Borrower is concurrently consummating the acquisition
contemplated by the Future Acquisition Documents and all material conditions
precedent thereto have been satisfied in all material respects by all of the
parties thereto; (ii) as to the amount of the final purchase price for the
properties subject to the Future Acquisition Documents after giving effect to
all adjustments as of the closing date as contemplated by the Future Acquisition
Documents and specifying, by category, the amount of such adjustment; (iii) that
attached thereto is a true and complete list of all of the properties subject to
the Future Acquisition Documents which are being acquired by Borrower; (iv) that
attached thereto is a true and complete list of properties subject to the Future
Acquisition Documents which have been excluded from the acquisition pursuant to
the terms of the Future Acquisition Documents, specifying with respect thereto
the basis of exclusion as (1) title defect, (2) preferential purchase right,
(3) environmental, (4) casualty loss, or (5) other (which is to be explained);
(v) that attached thereto is a true and complete list of all properties subject
to the Future Acquisition Documents for which any seller has elected to cure a
title defect, specifying the nature of that title defect and the time frame
within which it is expected to be cured, (vi) that attached thereto is a true
and complete list of all properties subject to the Future Acquisition Documents
for which any seller has elected to remediate an adverse environmental
condition; and (vii) that attached thereto is a true and complete list of all
properties subject to the Future Acquisition Documents which are currently
pending final decision by a third party regarding purchase of such property in
accordance with any preferential right. Borrower shall deliver a preliminary
draft of such certificate not less than three (3) days prior to the proposed
closing of the acquisition.

 

(iii)        Borrower shall have mortgaged the properties acquired by the Future
Acquisition Documents to Administrative Agent for the ratable benefit of the
Secured Parties, pursuant to the terms of one or more Oil and Gas Mortgages. In
connection therewith, Administrative Agent shall have received evidence
satisfactory to it that all Liens against such properties have been released or
terminated and that arrangements satisfactory to Administrative Agent have been
made for recording and filing of such releases. In addition, if requested by
Administrative Agent, Borrower shall have provided Administrative Agent with an
Affidavit of Payment of Trade Bills, a Property Certificate and a Reconciliation
Schedule with respect to the properties being acquired by the Future Acquisition
Documents.

 

CREDIT AGREEMENT – Page 55

 

 

(iv)        Borrower shall have delivered to Administrative Agent title
information and data reasonably acceptable to Administrative Agent relating to
title to the Mineral Interests in the properties being acquired pursuant to the
Future Acquisition Documents. These title assurances shall include a Title
Indemnity Agreement, and such post-closing title work as Administrative Agent
may request.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) submitted by Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 5.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.

 

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Administrative Agent and the Lenders that:

 

6.01.       Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite corporate or limited
liability company power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

6.02.       Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not (a) contravene the terms of any of such
Person's Organization Documents; (b) breach, contravene, or create any Lien
under, or require any payment to be made under (i) any Contractual Obligation to
which such Person is a party or by which such Person or the properties of such
Person or any of its Subsidiaries is bound or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law. Each Loan Party and
each Subsidiary thereof is in compliance with all Contractual Obligations
referred to in clause (b)(i), except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

6.03.       Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document other than
(i) the recording and filing of the security instruments as required by this
Agreement, (ii) those third party approvals or consents, which, if not made or
obtained, would not cause a Default hereunder, and could not reasonably be
expected to have a Material Adverse Effect or do not have an adverse effect on
the enforceability of the Loan Documents, and (iii) those consents, approvals or
filings that are customarily obtained after the closing of an acquisition of
Mineral Interests.

 

6.04.       Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditor's rights generally or by equitable principles relating to
enforceability (whether enforcement is sought in equity or at law).

 

CREDIT AGREEMENT – Page 56

 

 

6.05.       Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Borrower and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness, in each case, to
the extent required by GAAP.

 

(b)          The unaudited consolidated balance sheets of Parent, Borrower and
its Subsidiaries dated September 30, 2013, and the related consolidated
statements of income or operations, shareholders' equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of
Parent, Borrower and its Subsidiaries as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

 

(c)          To the knowledge of Borrower, since September 30, 2013, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.

 

6.06.       Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Borrower after due and diligent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 6.06, either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect,
and there has been no adverse change in the status, or financial effect on any
Loan Party or any Subsidiary thereof, of the matters described on Schedule 6.06.

 

6.07.       No Default. No Loan Party is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

6.08.       Ownership of Property; Liens. Each Loan Party (i) has good record
and defensible title to the Mineral Interests evaluated in the most recently
delivered Reserve Report, except for Permitted Liens, and (ii) good title to the
personal property used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property of each Loan Party is
subject to no Liens, other than Permitted Liens.

 

6.09.       Environmental Compliance. Borrower and its Subsidiaries have
conducted in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties operated by Borrower or any Subsidiary, and as a result thereof
Borrower has reasonably concluded that, except as specifically disclosed in
Schedule 6.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

CREDIT AGREEMENT – Page 57

 

 

6.10.       Insurance. The properties of the Loan Parties are insured with
financially sound and reputable insurance companies not Affiliates of any Loan
Party, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties operate. As to all
improved real property Collateral located in a special flood hazard area,
(i) the Administrative Agent has received (x) such flood hazard determination
forms, notices and confirmations thereof, and effective flood hazard insurance
policies required pursuant to Section 7.07, (ii) all flood hazard insurance
policies required hereunder have been obtained and remain in full force and
effect, and the premiums thereon have been paid in full, and (iii) except as the
Borrower has previously given written notice thereof to the Administrative
Agent, there has been no redesignation of any property into or out of special
flood hazard area.

 

6.11.       Taxes. The Loan Parties have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To the knowledge of
Borrower, there is no proposed tax assessment against any Loan Party that would,
if made, have a Material Adverse Effect.

 

6.12.       ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of Borrower, nothing has occurred which
would prevent, or cause the loss of, such qualification. Borrower and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

(b)          There are no pending or, to the knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)          (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

 

6.13.       Subsidiaries. As of the Closing Date, Borrower has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 6.13, and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 6.13 free and clear of all Liens other than
Permitted Liens. Borrower has no equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 6.13. All
of the outstanding Equity Interests in Borrower have been validly issued and are
fully paid and nonassessable and as of the Closing Date are owned by Parent in
the amounts specified on Part (c) of Schedule 6.13 free and clear of all Liens
other than Permitted Liens.

 

CREDIT AGREEMENT – Page 58

 

 

6.14.       Margin Regulations; Investment Company Act. (a) Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of Borrower only or of Borrower and its
Subsidiaries on a consolidated basis) will be margin stock.

 

(b)          None of Borrower, any Person Controlling Borrower, or any
Subsidiary is or is required to be registered as an "investment company" under
the Investment Company Act of 1940.

 

6.15.       Disclosure. Borrower has disclosed to Administrative Agent and
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement or certificate
furnished by or on behalf of any Loan Party to Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

6.16.       Compliance with Laws. Each Loan Party is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

6.17.       Intellectual Property; Licenses, Etc. The Loan Parties own, or
possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights that are reasonably necessary for the operation of their
respective businesses, without conflict with the rights of any other Person. To
the knowledge of Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon any rights held by
any other Person. No claim or litigation regarding any of the foregoing is
pending or, to the knowledge of Borrower, threatened, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

6.18.       Rights in Collateral; Priority of Liens. Borrower and each other
Loan Party own or have rights in the property granted by it as Collateral under
the Collateral Documents, free and clear of any and all Liens except Permitted
Liens. Upon the proper filing of the Oil and Gas Mortgages and UCC financing
statements, and the taking of the other actions contemplated by the Collateral
Documents, the Liens granted pursuant to the Collateral Documents will
constitute valid and enforceable first, prior and perfected Liens on the
Collateral in favor of Administrative Agent for the ratable benefit of the
Secured Parties, except for Permitted Liens.

 

CREDIT AGREEMENT – Page 59

 

 

6.19.       Concerning the Mortgaged Properties. The Mortgaged Properties are
described in and covered by the Reserve Reports which have previously been
delivered to and relied upon by Administrative Agent and Lenders in connection
with this Agreement, and the Loan Parties own at least the decimal percentage
Mineral Interest in such properties as specified in such Reserve Reports.
Borrower has provided Administrative Agent with title information and title data
acceptable to Administrative Agent reflecting title to the Mineral Interests of
the Loan Parties in those Mortgaged Properties which represent at least 80% of
the Recognized Value of the Loan Parties' Mineral Interests in those Mortgaged
Properties included in the Borrowing Base.

 

6.20.       Swap Contract. Except as set forth on Schedule 6.20, no Loan Party
is a party or subject to any Swap Contract on the Closing Date. Each report
required to be delivered pursuant to Section 7.02(a) sets forth a true and
complete list of all Swap Contracts of Borrower and each Subsidiary, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value thereof, all
credit support documents relating thereto (including any margin required or
supplied) and the counterparty to each such agreement.

 

6.21.       Engineering Reports. Each Loan Party executing an Oil and Gas
Mortgage owns or will own the net interest and production attributable to the
wells and units evaluated in each Reserve Report it has previously furnished to
Administrative Agent, except such as may result after the delivery of such
Reserve Report from customary provisions of operating agreements requiring
parties thereto to pay the share of costs of a defaulting party or allowing for
the acquisition of the interests of any nonparticipating parties. The ownership
of such properties shall not in the aggregate in any material respect obligate
such Loan Party to bear costs and expenses relating to the maintenance,
development and operations of such properties in an amount materially in excess
of the working interests of such properties as shown in such Reserve Report,
except as may result, after the delivery of such Reserve Report, from customary
provisions of operating agreements requiring or allowing the parties thereto to
pay the share of costs of a non-consenting party so long as Borrower promptly
notifies Administrative Agent thereof. Each Loan Party executing an Oil and Gas
Mortgage has paid all royalties payable under the oil and gas leases to which it
is an operator, except to those contested in accordance with the terms of the
applicable joint operating agreement or otherwise contested in good faith by
appropriate proceedings. Upon delivery of each Reserve Report furnished to
Lenders pursuant to Section 7.02(c) hereof, the statements made in the preceding
sentences of this Section 6.21 shall be true with respect to such Reserve
Reports.

 

6.22.       Gas Balancing Agreements and Advance Payment Contracts. As of the
Closing Date, (a) there is no Material Gas Imbalance, and (b) the aggregate
amount of all Advance Payments received by any Loan Party under Advance Payment
Contracts which have not been satisfied by delivery of production does not
exceed $100,000.

 

6.23.       OFAC. No Loan Party nor any Affiliate of a Loan Party: (a) is a
Sanctioned Person, (b) owns assets in Sanctioned Entities, or (c) derives its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. None of the proceeds of any Loan will be used or have been
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

 

6.24.       Solvency. The Borrower is Solvent.

 

ARTICLE VII.

AFFIRMATIVE COVENANTS

 

Until the Release Date, Borrower shall, and shall (except in the case of the
covenants set forth in Sections 7.01, 7.02, and 7.03) cause each Subsidiary to:

 

CREDIT AGREEMENT – Page 60

 

 

7.01.       Financial Statements. Deliver to Administrative Agent a sufficient
number of copies for delivery by Administrative Agent to each Lender, in form
and detail satisfactory to Administrative Agent and the Required Lenders:

 

(a)          as soon as available, but in any event within one hundred twenty
(120) days after the end of each fiscal year of Borrower (commencing with the
fiscal year ended June 30, 2014), (i) (A) a consolidated balance sheet of
Parent, Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, shareholders' equity
and cash flows for such fiscal year, or (B) if Parent owns any Material Non-Cash
Assets and Administrative Agent so requires in its sole discretion, a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal year, and
(ii) if any Material Domestic Subsidiary exists, a consolidating balance sheet
of Borrower and its Material Domestic Subsidiaries as at the end of such fiscal
year, and the related consolidating statements of income or operations,
shareholders' equity and cash flows for such fiscal year; in each case, setting
forth in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements delivered pursuant to clause (i) above to be audited and accompanied
by a report and opinion of an independent certified public accountant firm of
nationally recognized standing acceptable to Administrative Agent, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any "going
concern" or like qualification or exception or any qualification or exception as
to the scope of such audit, and such consolidating statements delivered pursuant
to clause (ii) above, if applicable, to be certified by a Responsible Officer of
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
Borrower and its Subsidiaries; and

 

(b)          as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
Borrower (commencing with the fiscal quarter ended March 31, 2014), (i) (A) a
consolidated balance sheet of Parent, Borrower and its Subsidiaries as at the
end of such fiscal quarter, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal quarter and for
the portion of the fiscal year then ended, or (B) if Parent owns any Material
Non-Cash Assets and Administrative Agent so requires in its sole discretion, a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal quarter and for
the portion of the fiscal year then ended, and (ii) if any Material Domestic
Subsidiary exists, a consolidating balance sheet of Borrower and its Material
Domestic Subsidiaries as at the end of such fiscal quarter, and the related
consolidating statements of income or operations, shareholders' equity and cash
flows for such fiscal quarter and for the portion of the fiscal year then ended;
in each case, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements delivered pursuant to clause (i) above to be certified by a
Responsible Officer of Borrower as fairly presenting the financial condition,
results of operations, shareholders' equity and cash flows of Parent (if
applicable), Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes and such
consolidating statements delivered pursuant to clause (ii) above, if applicable,
to be certified by a Responsible Officer of Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of Borrower and its
Subsidiaries.

 

7.02.       Certificates; Other Information. Deliver to Administrative Agent a
sufficient number of copies for delivery by Administrative Agent to each Lender,
in form and detail satisfactory to Administrative Agent and the Required
Lenders:

 

CREDIT AGREEMENT – Page 61

 

 

(a)          concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), a duly completed Compliance Certificate signed
by a Responsible Officer of Borrower and a summary of all Swap Contracts
permitted by Section 8.09 entered into by any Loan Party, including the material
terms thereof (the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto not listed on Schedule 6.20, any margin
required or supplied under any credit support document, and a counterparty to
each such agreement;

 

(b)          promptly after any request by Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of Borrower by independent accountants in connection with the
accounts or books of Borrower or any Subsidiary, or any audit of any of them;

 

(c)          (i) on or before September 30 of each year, a Reserve Report
prepared by one or more Approved Petroleum Engineers evaluating the oil and gas
properties of Borrower and its Subsidiaries as of the immediately preceding
June 30, (ii) on or before March 30 of each year, a Reserve Report prepared by
one or more Approved Petroleum Engineers or Borrower's own engineers (as
approved by Administrative Agent) and certified by a Responsible Officer of
Borrower evaluating the oil and gas properties of Borrower and its Subsidiaries
as of the immediately preceding December 31, (iii) with each Reserve Report, a
schedule comparing the net revenue interests of each well, lease or unit
mortgaged to Administrative Agent as reflected on each applicable Collateral
Document, to the net revenue interests for such properties reflected in the
Reserve Report, along with an explanation as to any material discrepancies
between the two net revenue interest disclosures, and a certification by a
Responsible Officer of Borrower that, as required by Section 2.13(a), the
Recognized Value of all oil and gas properties under mortgage to Administrative
Agent is not less than 80% of the Recognized Value of all oil and gas properties
evaluated in the most recent Reserve Report or, if less than 80%, that Borrower
is executing or causing the other Loan Parties to execute Oil and Gas Mortgages
covering additional proved properties having an aggregate Recognized Value
sufficient to eliminate the deficiency, and (iv) with each Reserve Report, a
copy of the financial projections, including a budget for capital expenditures,
for the Borrower for the following fiscal year, in format and with such detail
as is acceptable to the Administrative Agent;

 

(d)          as soon as available and in any event not later than forty-five
(45) days after the end of each month, internally prepared production reports
certified by the President or other Responsible Officer of Borrower showing for
each of the Mortgaged Properties for the month covered thereby all production of
oil, gas and other hydrocarbons therefrom during the subject month, all proceeds
received during the subject month from the sale of production from such
properties, all expenses incurred during the subject month attributable to such
properties, a description of all material operations conducted on such
properties since the last monthly report, and such other information as
Administrative Agent may reasonably request;

 

(e)          promptly after Borrower has notified Administrative Agent of any
intention by Borrower to treat Loans and/or Letters of Credit as being a
"reportable transaction" (within the meaning of Treasury Regulation
Section 1.6011-4), a duly completed copy of IRS Form 8886 or any successor form;

 

(f)          promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to
Administrative Agent pursuant hereto;

 

CREDIT AGREEMENT – Page 62

 

 

(g)          promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;

 

(h)         simultaneously with the delivery of each Reserve Report per
Section 7.02(c), and promptly following written request given by Administrative
Agent at any other time, a list of the names and addresses of the first
purchasers of production and the operators of the properties which are listed in
the Reserve Report being provided (or the most recent Reserve Report provided,
as applicable);

 

(i)          promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof; and

 

(j)          in the event the Borrower or any Subsidiary intends to sell,
transfer, assign or otherwise dispose of any oil or gas properties or any Equity
Interests in any Subsidiary included in the most recently delivered Reserve
Report during any period between two successive determination dates of the
Borrowing Base, having a fair market value, individually or in the aggregate, in
excess of $100,000, prior written notice of such disposition, the price thereof,
the anticipated date of closing, and any other details thereof requested by the
Administrative Agent or any Lender;

 

(k)          promptly, and in any event within five Business Days after the
execution thereof, copies of any amendment, modification or supplement to the
certificate or articles of organization, articles of incorporation, partnership
agreement, bylaws, limited liability company agreement, or any preferred stock
designation or any other organic document of the Borrower or any Subsidiaries;
and

 

(l)          promptly, such additional information regarding the business,
financial or corporate affairs of Borrower or any Subsidiary, or compliance with
the terms of the Loan Documents, as Administrative Agent or any Lender may from
time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower's website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on Borrower's behalf on an Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether the SEC website, a commercial, third-party website or website sponsored
by Administrative Agent); provided that: (i) Borrower shall deliver paper copies
of such documents to Administrative Agent or any Lender if Administrative Agent
or such Lender requests Borrower to deliver such paper copies, until a written
request to cease delivering paper copies is given by Administrative Agent or
such Lender and (ii) Borrower shall notify Administrative Agent and each Lender
(by facsimile or electronic mail) of the posting of any such documents and
provide to Administrative Agent by electronic mail electronic versions (i.e.,
soft copies) of such documents. Notwithstanding anything contained herein, in
every instance Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 7.02(a) to Administrative Agent.
Except for such Compliance Certificates, Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by Borrower with any such request for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 

CREDIT AGREEMENT – Page 63

 

 

Borrower hereby acknowledges that (a) Administrative Agent will make available
to Lenders and the L/C Issuer materials and/or information provided by or on
behalf of Borrower hereunder (collectively, "Borrower Materials") by posting
Borrower Materials on IntraLinks, Debt Domain, Syndtrak or another similar
electronic system (the "Platform") and (b) certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrower or its securities) (each, a
"Public Lender"). Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked "PUBLIC" which, at a minimum, shall mean that the word "PUBLIC" shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC," Borrower shall be deemed to have authorized Administrative Agent, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information with respect to Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked "PUBLIC" are permitted to be made available through a portion of the
Platform designated "Public Side Information;" and (z) Administrative Agent
shall be entitled to treat any Borrower Materials that are not marked "PUBLIC"
as being suitable only for posting on a portion of the Platform not designated
"Public Side Information".

 

7.03.       Notices. Promptly notify Administrative Agent:

 

(a)          of the occurrence of any Default;

 

(b)          of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

 

(c)          of the occurrence of any ERISA Event; and

 

(d)          of any material change in accounting policies or financial
reporting practices by any Loan Party.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 7.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

7.04.       Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless (i) nonpayment would not reasonably be expected to
have a Material Adverse Effect or (ii) the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by Borrower or such Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property (other than a Permitted Lien); and (c) all Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.

 

7.05.       Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 8.04 or 8.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

CREDIT AGREEMENT – Page 64

 

 

7.06.       Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

7.07.       Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies not Affiliates of Borrower, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons; and (b) use commercially reasonable efforts
to cause the operator of its oil and gas properties to keep its oil and gas
properties insured at all times against risks and to the extent that like
properties are customarily insured by other operators engaged in the same or
similar activities. The loss payable clauses or provisions in said insurance
policy or policies insuring any of the collateral for the Loans shall be
endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent as
"additional insured" and provide that the insurer will endeavor to give at least
30 days prior notice of any cancellation to the Administrative Agent. Borrower
shall deliver to Administrative Agent certificates of insurance on the Closing
Date and thereafter as and when requested by Administrative Agent. Without
limiting the foregoing, the Borrower shall and shall cause each appropriate Loan
Party to (i) maintain, if available, fully paid flood hazard insurance on all
real property Collateral that is located in a special flood hazard area, on such
terms and in such amounts as required by The National Flood Insurance Reform Act
of 1994 or as otherwise required by the Administrative Agent, (ii) furnish to
the Administrative Agent evidence of the renewal (and payment of renewal
premiums therefor) of all such policies prior to the expiration or lapse
thereof, and (iii) furnish to the Administrative Agent prompt written notice of
any redesignation of any such improved real property into or out of a special
flood hazard area.

 

7.08.       Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

7.09.       Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be.

 

7.10.       Inspection Rights. Permit representatives and independent
contractors of Administrative Agent and each Lender to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
all at the expense of Borrower and no more than once per year unless an Event of
Default has occurred and is continuing, upon reasonable advance notice to
Borrower; provided, however, that when an Event of Default exists Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of Borrower at any time
during normal business hours and without advance notice. With respect to
properties or wells not operated by a Loan Party, Borrower's obligation shall be
limited to making reasonable efforts to provide such access subject to
Contractual Obligations applicable to Loan Parties related to such access by
Loan Parties or their representatives.

 

CREDIT AGREEMENT – Page 65

 

 

7.11.       Use of Proceeds. Use the proceeds of Loans solely for general
corporate purposes not in contravention of any Law or any Loan Document.

 

7.12.       Financial Covenants.

 

(a)          Current Ratio. Maintain on a consolidated basis a Current Ratio of
at least 1.0 to 1.0. This ratio shall be calculated at the end of each Test
Period.

 

(b)          Funded Debt to EBITDAX Ratio. Maintain on a consolidated basis a
ratio of Funded Debt to EBITDAX not exceeding 3.5 to 1.0. This ratio shall be
calculated at the end of each Test Period.

 

(c)          Interest Coverage Ratio. Maintain on a consolidated basis an
Interest Coverage Ratio of at least 2.5 to 1.0. This ratio shall be calculated
at the end of each Test Period.

 

7.13.       Title Data. In addition to the other title information requirements
of this Agreement, upon the request of Required Lenders, cause to be delivered
to Administrative Agent such title opinions and other title information
regarding title to Mineral Interests in oil and gas properties owned by Borrower
and any other Loan Party as are appropriate to determine the status thereof.

 

7.14.       Additional Subsidiaries. Notify Administrative Agent at the time
that any Person becomes a Material Domestic Subsidiary, and promptly thereafter
(and in any event within thirty (30) days) cause such Person to (a) comply with
the provisions of Section 2.13, and (b) deliver to Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of Section 5.01(a)
and favorable opinions of counsel to such Person, all in form, content and scope
reasonably satisfactory to Administrative Agent.

 

7.15.       Collateral Records. Execute and deliver promptly, and to cause each
other Loan Party to execute and deliver promptly, to Administrative Agent, from
time to time, solely for Administrative Agent's convenience in maintaining a
record of the Collateral, such written statements and schedules as
Administrative Agent may reasonably require designating, identifying or
describing the Collateral. The failure by Borrower or any other Loan Party,
however, to promptly give Administrative Agent such statements or schedules
shall not affect, diminish, modify or otherwise limit the Liens on the
Collateral granted pursuant to the Collateral Documents.

 

7.16.       Security Interests. To, and to cause each other Loan Party to,
(a) defend its Collateral against all claims and demands of all Persons at any
time claiming the same or any interest therein, (b) comply with the requirements
of all state and Federal Laws in order to grant to Administrative Agent and
Lenders valid and perfected first priority security interests in its Collateral,
except for Permitted Liens, with perfection, in the case of any investment
property, deposit account or letter of credit, being effected by giving
Administrative Agent control of such investment property or deposit account or
letter of credit, rather than by the filing of a Uniform Commercial Code ("UCC")
financing statement with respect to such investment property, and (c) do
whatever Administrative Agent may reasonably request, from time to time, to
effect the purposes of this Agreement and the other Loan Documents, including
filing notices of liens, UCC financing statements, fixture filings and
amendments, renewals and continuations thereof; cooperating with Administrative
Agent's representatives; keeping stock records; obtaining waivers from landlords
and mortgagees and from warehousemen and their landlords and mortgages; and,
paying claims which might, if unpaid, become a Lien on the Collateral (other
than Permitted Liens). Administrative Agent is hereby authorized by Borrower to
file any UCC financing statements covering the Collateral.

 

CREDIT AGREEMENT – Page 66

 

 

7.17.       Subsequent Expenses of Agent and Lenders. Upon request by the
Administrative Agent, promptly reimburse the Administrative Agent (to the
fullest extent permitted by law) for all third party, out of pocket amounts
reasonably expended, advanced or incurred by or on behalf of the Administrative
Agent or any Lender to evaluate the oil and gas properties of Borrower and its
Subsidiaries or to satisfy any of its obligations under any of the Loan
Documents; to collect the Obligations; to ratify, amend, restate or prepare
additional Loan Documents, as the case may be; for the filing and recordation of
Collateral Documents; to enforce the rights of the Administrative Agent or any
of the Lenders under any of the Loan Documents; and to protect its properties or
business, including the Collateral, which amounts shall be deemed compensatory
in nature and liquidated as to amount upon notice to the relevant Person by the
Administrative Agent and which amounts shall include (a) all court costs, (b)
reasonable attorneys' fees, (c) reasonable fees and expenses of auditors,
accountants and independent petroleum engineers engaged by the Administrative
Agent as provided in the Fee Letter or incurred to protect the interests of the
Administrative Agent, the Lenders and any Swap Lenders and Treasury Management
Parties, (d) fees and expenses incurred in connection with the participation by
the Administrative Agent and the Lenders as members of the creditors' committee
in any Insolvency Proceeding, (e) fees and expenses incurred in connection with
lifting the automatic stay prescribed in §362 Title 11 of the United States
Code, and (f) fees and expenses incurred in connection with any action pursuant
to §1129 Title 11 of the United States Code all reasonably incurred by the
Administrative Agent and the Lenders in connection with the collection of any
sums due under the Loan Documents, together with interest at the rate equal to
the Base Rate plus the relevant Applicable Rate on each such amount from the
date of notification that the same was expended, advanced, or incurred by the
Administrative Agent or any Lender until the date it is repaid to the
Administrative Agent or such Lender, with the obligations under this
Section 7.17 surviving the non-assumption of this Agreement in any insolvency
proceeding and being binding upon it and/or a trustee, receiver, custodian, or
liquidator of it appointed in any such case.

 

7.18.       Operation of Oil and Gas Properties. Develop, maintain and operate
or, to the extent that the right or obligation to do so rests with another
Person, exercise commercially reasonable efforts to cause such other Person to
develop, maintain and operate its oil and gas properties in a manner reasonably
determined by it to be prudent and workmanlike and in accordance with customary
industry standards.

 

7.19.       Agent as Principal Depository. By execution of one or more Secured
Treasury Management Agreements, maintain Administrative Agent as its principal
depository bank, including for the maintenance of business, cash management,
operating and administrative deposit accounts.

 

7.20.       Further Assurances. Make, execute or endorse, acknowledge and
deliver or file or cause the same to be done, all such vouchers, invoices,
notices, certifications and additional agreements, undertakings, conveyances,
deeds of trust, mortgages, assignments, financing statements or other
assurances, and take any and all such other actions as Administrative Agent may
from time to time deem necessary or appropriate in connection with this
Agreement or any of the other Loan Documents (i) to cure any defects in the
creation of the Loan Documents, or (ii) to evidence further or more fully
describe, perfect or realize on the collateral granted as security under the
Loan Documents, or (iii) to correct any omissions in the Loan Documents, or
(iv) to state more fully the security for the Obligations, or (v) to perfect,
protect or preserve any liens pursuant to any of the Loan Documents, or (vi) for
better assuring and confirming unto Administrative Agent all or any part of the
security for any of the Obligations.

 

CREDIT AGREEMENT – Page 67

 

 

7.21.       Post Closing Obligations. Execute and deliver (a) by the earlier of
(i) March 31, 2014 and (ii) the Total Outstandings exceeding fifty percent (50%)
of the Borrowing Base then in effect, Swap Contracts between Borrower and a Swap
Lender or Third Party Counterparty covering at least fifty percent (50%) of
Borrower's aggregate Projected Oil and Gas Production for a term of at least
twenty-four (24) months; (b) by March 31, 2014, Secured Treasury Management
Agreements between Borrower and Administrative Agent in form and substance
reasonably acceptable to Administrative Agent; and (c) such other documents and
tasks set forth on Schedule 7.21, in each case within the time limits specified
therein (or such longer period of time acceptable to Administrative Agent).

 

ARTICLE VIII.

NEGATIVE COVENANTS

 

Until the Release Date, Borrower agrees that it shall not, and, as applicable,
shall not permit any Subsidiary to, directly or indirectly:

 

8.01.       Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, the "Permitted Liens"):

 

(a)          Liens created pursuant to the Loan Documents securing (i) the
Obligations and (ii) Third Party Counterparty Swap Obligations;

 

(b)          Liens existing on the date hereof and listed on Schedule 8.01 and,
so long as no Default exists or would result therefrom, any renewals or
extensions thereof, provided that (i) the property covered thereby is not
changed, (ii) the amount secured or benefited thereby is not increased except as
contemplated by Section 8.03(b), (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) and any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 8.03(b);

 

(c)          Liens for taxes not yet delinquent or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(d)          carriers', warehousemen's, mechanics', materialmen's, landlords',
repairmen's, operator's or other like Liens arising in the ordinary course of
business for amounts which are not overdue for a period of more than thirty (30)
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

(e)          pledges or deposits in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)          deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)          easements, rights-of-way, surface leases and other similar rights
in respect of surface operations, restrictions and other similar encumbrances
affecting real property which, in the aggregate are customary and usual in the
oil and gas industry, and which do not in any case materially detract from the
value or operation of the property subject thereto or materially interfere with
the ordinary conduct of the business of the applicable Person;

 

CREDIT AGREEMENT – Page 68

 

 

(h)          Liens securing judgments or other court ordered awards or
settlements for the payment of money not constituting an Event of Default under
Section 9.01(h);

 

(i)          contracts, agreements, lease provisions, defects and irregularities
which were in effect when the properties were acquired and which were not such
as to materially interfere with the operation, value or use thereof;

 

(j)          royalties, overriding royalties, reversionary interests, production
payments and similar lease burdens which are granted in the ordinary course of
business in the oil and gas industry and which are deducted in the calculation
of discounted present value in the Reserve Reports delivered to Administrative
Agent hereunder;

 

(k)          Liens under sale contracts, joint operating agreements, or other
arrangements for the exploration, development, production, transportation,
gathering, processing or sale of hydrocarbons which would not (when considered
cumulatively with the matters discussed in clause (j) immediately preceding)
deprive Borrower of material rights in respect of Borrower's assets or
properties;

 

(l)          Gas Balancing Agreements; provided that the amount of all gas
imbalances known to any Responsible Officer of a Loan Party and the amount of
all production which has been paid for but not delivered shall have been
disclosed or otherwise taken into account in the Reserve Reports delivered to
Administrative Agent hereunder;

 

(m)         Liens to secure plugging and abandonment obligations;

 

(n)          Liens encumbering the oil and gas properties of any lessor that has
leased such properties to Borrower or any Subsidiary, provided that such Liens
(i) do not secure Indebtedness of Borrower or any Subsidiary, (ii) do not
encumber any property of Borrower or any Subsidiary other than such leased
properties and (iii) do not materially interfere with the operation, value or
use of such properties; and

 

(o)          Liens expressly permitted by the Collateral Documents;

 

provided the Liens described in clause (n) above shall remain "Permitted Liens"
only for so long as no action to enforce such Lien has been commenced; and
provided further no intention to subordinate the first priority Lien granted in
favor of Administrative Agent and the Lenders is to be hereby implied or
expressed by the existence of such Permitted Liens.

 

8.02.       Investments. Make any Investments, except:

 

(a)          Investments held by Borrower or such Subsidiary in the form of Cash
Equivalents;

 

(b)          advances to officers, directors and employees of Borrower and
Subsidiaries in an aggregate amount not to exceed $25,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(c)          Investments of Borrower in any wholly-owned Domestic Subsidiary and
Investments of any wholly-owned Domestic Subsidiary in Borrower or in another
wholly-owned Domestic Subsidiary;

 

CREDIT AGREEMENT – Page 69

 

 

(d)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(e)          Guarantees permitted by Section 8.03;

 

(f)          Investments consisting of (i) temporary investments in securities
of the United States having maturities not in excess of one (1) year,
(ii) certificates of deposit issued by any Lender, (iii) readily marketable
commercial paper rated "A-1" by Standard & Poor's Corporation (or similar rating
by any similar organization which rates commercial paper), (iv) readily
marketable direct obligations of any state of the United States of America or
any political subdivision of any such state given on the date of such investment
a credit rating of at least AA by Standard & Poor's Corporation due within one
year from the acquisition thereof, (v) repurchase agreements with respect to the
investments referred to in the preceding clauses with any bank or trust company
organized under the Laws of the United States of America or any state thereof
and having combined capital, surplus and undivided profits of not less than
$500,000,000 (as of the date of its most recent financial statements) and having
deposits that have received one of the two highest ratings obtainable from
Standard & Poor's Corporation, (vi) eurodollar time accounts or eurodollar
certificates of deposit each with banker's acceptances of any bank or trust
company organized under the Laws of the United States of America or any state
thereof having combined capital, surplus and undivided profits of not less than
$500,000,000 (as of the date of its most recent financial statements) and having
deposits that have received one of the two highest ratings obtainable from
Standard & Poor's Corporation, and (vii) such other Investments as may be
approved by Administrative Agent; and

 

(g)          Investments in direct ownership interests in additional Mineral
Interests, wells, gas gathering systems or other field facilities, seismic data
and surveys, in each case related to such additional Mineral Interests or wells
or to existing Mineral Interests or wells, or related to farm-out, farm-in,
participation agreements, joint operating agreements, joint venture or area of
mutual interest agreements or other similar arrangements which are usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America.

 

8.03.       Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)          Indebtedness under (i) the Loan Documents and (ii) Secured Treasury
Management Agreements;

 

(b)          Indebtedness outstanding on the date hereof and listed on
Schedule 8.03 and, so long as no Default exists or would result therefrom, any
refinancings, refundings, renewals or extensions thereof; provided that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

 

CREDIT AGREEMENT – Page 70

 

 

(c)          Guarantees of Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Borrower or any wholly-owned Subsidiary;

 

(d)          obligations (contingent or otherwise) of Borrower or any Subsidiary
existing or arising under any Swap Contract (including Lender Swap Contracts and
Third Party Counterparty Swap Contracts, provided that (i) such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a "market view;" and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

 

(e)          Indebtedness associated with bonds or other surety obligations
required by Governmental Authorities in connection with the operation of the
business of the Loan Parties;

 

(f)          endorsements of negotiable instruments for collection in the
ordinary course of business; and

 

(g)          Indebtedness in respect of capitalized leases, synthetic lease
obligations and purchase money obligations for fixed or capital assets; provided
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $250,000.

 

8.04.       Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)          any Subsidiary may merge with (i) Borrower, provided that Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Domestic Subsidiary is merging
with another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person, and, provided further that if a Guarantor is merging with
another Subsidiary, such Guarantor shall be the surviving Person; and

 

(b)          any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be Borrower or a
wholly-owned Subsidiary and, provided further that if the transferor of such
assets is a Guarantor, the transferee must either be Borrower or a Guarantor.

 

8.05.       Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)          Dispositions of obsolete, worn out, or no longer needed property,
whether now owned or hereafter acquired, in the ordinary course of business;

 

(b)          Dispositions of inventory (including hydrocarbons) in the ordinary
course of business;

 

(c)          Dispositions of equipment to the extent that (i) such equipment is
exchanged for credit against the purchase price of similar replacement equipment
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement equipment;

 

CREDIT AGREEMENT – Page 71

 

 

(d)          Dispositions of property by any Subsidiary to Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be Borrower or a Guarantor;

 

(e)          Dispositions permitted by Section 8.04;

 

(f)           Sales of hydrocarbons in the ordinary course of business;

 

(g)          Dispositions consisting of any compulsory pooling or unitization
ordered by a Governmental Authority with jurisdiction over each Loan Party's
Mineral Interests in its oil and gas properties;

 

(h)          Dispositions in connection with farm-outs participation or other
similar agreements in the ordinary course of business of undeveloped acreage or
undrilled depths and assignments in connection therewith;

 

(i)           Asset Dispositions; provided that (1) all of the consideration
received in respect to such Asset Disposition shall be cash, (2) the
consideration received shall be equal to or greater than the fair market value
thereof (as reasonably determined by the board of managers of Borrower and if
requested by Administrative Agent, Borrower shall deliver a certificate of a
Responsible Officer of Borrower certifying to that effect), (3) if the aggregate
value of Asset Dispositions between scheduled redeterminations exceeds 5% of the
then-existing Borrowing Base, (A) Borrower shall have given Administrative Agent
prior written notice of such Asset Dispositions and (B) the Borrowing Base shall
be reduced pursuant to Section 4.05(c) effective immediately upon such Asset
Disposition, by an amount equal to the Recognized Value of the assets included
in such Asset Disposition, as determined by Administrative Agent, in the then
current Borrowing Base, and (4) the Administrative Agent, Required Lenders, Swap
Lenders and Third Party Counterparties shall have approved such Asset
Disposition prior to the consummation of such Asset Disposition if the aggregate
value of Asset Dispositions between scheduled redeterminations exceeds 10% of
the then-existing Borrowing Base;

 

provided, however, that any Disposition pursuant to clauses (a) through (i)
shall be for fair market value, and no Disposition may be made if a Default
shall exist or would result from such Disposition.

 

8.06.       Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

(a)          each Subsidiary may make Restricted Payments to Borrower,
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

 

(b)          Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person; and

 

(c)          Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests.

 

8.07.       Limitation on General and Administrative Expenses. Permit Borrower's
general and administrative expenses for the operation of all of its oil and gas
properties (either direct or payable to outside operators or agents) as
determined in accordance with COPAS accounting procedures, and all salaries,
bonuses, withdrawals, distributions, consulting and professional fees and other
forms of compensation, and all other overhead, to exceed $6,000,000 per fiscal
year of Borrower.

 

CREDIT AGREEMENT – Page 72

 

 

8.08.       Change of Operator. Cease being the operator of any of the Mortgaged
Properties that are presently operated by Borrower or any Subsidiary, and
Borrower will use commercially reasonable efforts to seek to prevent any other
operator presently operating any of the Mortgaged Properties from ceasing to be
the operator of such properties for any reason, except that Borrower may succeed
any entity as the operator of any of the Mortgaged Properties.

 

8.09.       Swap Contracts. Enter into any Swap Contract (other than, with
respect to clause (a) below, puts and floors), except:

 

(a)          Commodity Contracts. Swap Contracts entered into with the purpose
and effect of fixing prices on oil and gas expected to be produced by Borrower,
provided that at all times (1) no such contract fixes a price for a term of more
than 36 months; (2) the aggregate monthly production covered by all such
contracts (as determined, in the case of contracts that are not settled on a
monthly basis, by a monthly proration acceptable to Lender) for any single month
does not in the aggregate exceed 85% of Borrower's aggregate Projected Oil and
Gas Production anticipated to be sold in the ordinary course of Borrower's
business for such month; and (3) each such contract is with a Swap Lender or
Third Party Counterparty.

 

(b)          Interest Rate Contracts. Swap Contracts entered into by Borrower
with the purpose and effect of fixing interest rates on a principal amount of
indebtedness of Borrower that is accruing interest at a variable rate, provided
that (1) the term does not extend past the Maturity Date, (2) the aggregate
notional amount of such contracts never exceeds 75% of the anticipated
outstanding principal balance of the indebtedness to be hedged by such contracts
or an average of such principal balances calculated by using a generally
accepted method of matching interest swap contracts to declining principal
balances, (3) the floating rate index of each such contract generally matches
the index used to determine the floating rates of interest on the corresponding
indebtedness to be hedged by such contract, (4) no such contract requires
Borrower to put up money, assets, or other security (other than Letters of
Credit or Collateral under the Loan Documents) against the event of its
nonperformance prior to actual default by Borrower in performing its obligations
thereunder, and (5) each such contract is with an a Swap Lender or a Third Party
Counterparty.

 

8.10.       Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 

8.11.       Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Borrower or such Subsidiary as would be obtainable by Borrower or such
Subsidiary at the time in a comparable arm's length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among Borrower and any Guarantor or between and among
Guarantors.

 

8.12.       Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to Borrower or any Guarantor
or to otherwise transfer property to Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of Borrower or (iii) of Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 8.03(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

 

CREDIT AGREEMENT – Page 73

 

 

8.13.       Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

8.14.       Gas Balancing Agreements and Advance Payment Contracts. Incur,
become or remain liable for, or permit any other Loan Party to incur, become or
remain liable for, (i) any Material Gas Imbalance, or (ii) Advance Payments
under Advance Payment Contracts which are to be satisfied by delivery of
production in excess of $100,000 in the aggregate.

 

8.15.       Amendments to Swap Contracts. Amend, supplement or otherwise modify
the terms of any Swap Contract, or terminate any Swap Contract, or take any
other action in connection with any Swap Contract that would materially and
adversely impact any Lender, without the prior written consent of Administrative
Agent.

 

8.16.       Accounting Changes. Make or permit any material change in its
accounting policies or reporting practices, except as may be required or
permitted by GAAP or IFRS.

 

8.17.       Organization Documents. Enter into or permit any modification or
amendment of, or waive any material right or obligation of any Person under, its
Organization Documents in a manner materially adverse to the interests of the
Lenders.

 

ARTICLE IX.

EVENTS OF DEFAULT AND REMEDIES

 

9.01.       Events of Default. Any of the following shall constitute an "Event
of Default":

 

(a)          Non-Payment. Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

(b)          Specific Covenants. Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05, 7.10,
7.11 or 7.12 or Article VIII; or

 

(c)          Other Defaults. (i) Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in this Agreement on its part to be performed or observed and such
failure continues unremedied for thirty (30) days after notice thereof from
Administrative Agent or Administrative Agent is notified of such Default or
should have been so notified pursuant to the provisions of Section 7.03(a),
whichever is earlier; or (ii) any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above or in
the preceding clause (i) of this subsection (c)) contained in any other Loan
Document on its part to be performed or observed and such failure continues
unremedied for thirty (30) days (or such other grace or cure period, if any,
specifically therein provided) after notice thereof from Administrative Agent or
Administrative Agent is notified of such Default or should have been so notified
pursuant to the provisions of Section 7.03(a), whichever is earlier; or

 

CREDIT AGREEMENT – Page 74

 

 

(d)          Representations and Warranties. Any representation, warranty or
certification made by Borrower or any other Loan Party herein or in any other
Loan Document shall be materially incorrect or misleading when made; or

 

(e)          Cross-Default. Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $500,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or

 

(f)          Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)          Inability to Pay Debts; Attachment. (i) Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

 

(h)         Judgments. There is entered against Borrower or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount exceeding $500,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i)           ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $250,000, or
(ii) Borrower or any ERISA Affiliate fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $250,000; or

 

CREDIT AGREEMENT – Page 75

 

 

(j)           Invalidity of Loan Documents. Any Loan Document or any provision
thereof, at any time after its execution and delivery, for any reason other than
as expressly permitted hereunder or thereunder or until the Release Date has
occurred, ceases to be in full force and effect; or any Loan Party or any other
Person contests in any manner the validity or enforceability of any Loan
Document or any provision thereof; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document or any provision thereof; or

 

(k)          Swap Contracts. There shall occur under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (1) any event
of default under such Swap Contract to which Borrower or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract), or (2) any Termination
Event (as so defined) under such Swap Contract as to which Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by Borrower or such Subsidiary as a result thereof
exceeds $100,000; or

 

(l)          Change of Control. There occurs any Change of Control with respect
to Borrower or any Guarantor.

 

9.02.       Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a)          declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder (other than Indebtedness outstanding under Swap Contracts) or under
any other Loan Document to be immediately due and payable, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration, or
other notice of any kind, all of which are hereby expressly waived by Borrower;

 

(c)          require that Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

(d)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid (other than Indebtedness outstanding under Lender Swap
Contracts, Secured Treasury Management Agreements and Third Party Counterparty
Swap Contracts) shall automatically become due and payable, and the obligation
of Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of
Administrative Agent or any Lender.

 

9.03.       Application of Funds. After the earliest to occur of (a) the
exercise of remedies provided for in Section 9.02, (b) maturity of the Loans, or
(c) the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall be applied by Administrative Agent in the following order
(except as otherwise provided in an Approved Third Party Intercreditor
Agreement):

 

CREDIT AGREEMENT – Page 76

 

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent (including fees and time
charges for attorneys who may be employees of Administrative Agent) and amounts
payable under Article III) payable to Administrative Agent in its capacity as
such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C Fees)
payable to Lenders and the L/C Issuer (including fees, charges and disbursements
of counsel to the respective Lenders and the L/C Issuer (including fees and time
charges for attorneys who may be employees of any Lender or the L/C Issuer) and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid L/C Fees and interest on the Loans, L/C Borrowings and other Obligations,
ratably among Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of Loans and L/C Borrowings, and Obligations related to any Lender
Swap Contract or Secured Treasury Management Agreement, ratably among Lenders,
the L/C Issuer, and any Swap Lender and any Treasury Management Party, in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law;

 

provided, however, that notwithstanding anything to the contrary herein or in
any other Loan Document, no amount received from any Loan Party shall be applied
to any Excluded Lender Swap Obligation of such Loan Party.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied in
the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Lender Swap Contracts shall be excluded from the
application described above if Administrative Agent has not received written
notice thereof, together with such supporting documentation as Administrative
Agent may request, from the applicable Treasury Management Party or Swap Lender,
as the case may be. Each Treasury Management Party or Swap Lender not a party to
the Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X
hereof for itself and its Affiliates as if a "Lender" party hereto.

 

CREDIT AGREEMENT – Page 77

 

 

ARTICLE X.

ADMINISTRATIVE AGENT

 

10.01.     Appointment and Authorization of Administrative Agent.

 

(a)          Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Mutual of Omaha to act on its behalf as Administrative Agent hereunder and under
the other Loan Documents and authorizes Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof and thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of Administrative Agent, the Lenders and the L/C
Issuer, and neither Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term "agent" herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

(b)          The Administrative Agent shall also act as the "collateral agent"
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Swap Lender and a potential Treasury Management Party) and the
L/C Issuer hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as "collateral agent" and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 10.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the "collateral agent" under
the Loan Documents) as if set forth in full herein with respect thereto.

 

10.02.     Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term "Lender" or "Lenders" shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not Administrative Agent hereunder and without any duty to
account therefor to Lenders.

 

10.03.     Exculpatory Provisions. Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

CREDIT AGREEMENT – Page 78

 

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.

 

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.02 and 11.01) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to Administrative Agent by Borrower, a Lender
or the L/C Issuer.

 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

 

10.04.     Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless Administrative Agent shall
have received notice to the contrary from such Lender or the L/C Issuer prior to
the making of such Loan or the issuance of such Letter of Credit. Administrative
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

CREDIT AGREEMENT – Page 79

 

 

10.05.     Delegation of Duties. Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by Administrative
Agent. Administrative Agent and any such sub agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub agent and to the Related Parties of Administrative Agent and any such
sub agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

10.06.     Resignation of Administrative Agent.

 

(a)          Administrative Agent may at any time give notice of its resignation
to Lenders, the L/C Issuer and Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor, which shall be a commercial bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the "Resignation
Effective Date"), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)          With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by Administrative Agent on behalf of the Lenders or the
L/C Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through Administrative Agent shall
instead be made by or to each Lender and the L/C Issuer directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of a successor's
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than any rights to indemnity payments owed
to the retiring Administrative Agent), and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrower and such successor. After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by Mutual of Omaha as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer, and additionally,
the L/C Issuer may resign at any time by giving 30 days' prior notice to
Administrative Agent, the Lenders and Borrower. After the resignation of the L/C
Issuer hereunder, the retiring L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an L/C Issuer under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation, but shall not be required to issue additional
Letters of Credit or to extend, renew or increase any existing Letter of Credit,
including, without limitation, any Letter of Credit with an auto-extend feature
(for the avoidance of doubt, the retiring L/C Issuer is authorized to notify any
and each beneficiary of each Letter of Credit (in accordance with the terms of
such Letter of Credit) that any such Letter of Credit will not be renewed,
extended or increased, automatically or otherwise). Upon the acceptance of a
successor's appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer shall be
discharged from all of its respective duties and obligations hereunder or under
the other Loan Documents, and (c) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

CREDIT AGREEMENT – Page 80

 

 

10.07.     Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and the L/C Issuer also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

10.08.     No Other Duties, Etc. Anything herein to the contrary
notwithstanding, no Lender holding a title listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as Administrative
Agent, a Lender or the L/C Issuer hereunder.

 

10.09.     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise,

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer
and Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lenders, the L/C Issuer and
Administrative Agent and their respective agents and counsel and all other
amounts due Lenders, the L/C Issuer and Administrative Agent under
Sections 2.03(i), 2.03(j), 2.08 and 11.04) allowed in such judicial proceeding;
and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to Lenders and the L/C Issuer, to pay to Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.08 and 11.04.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

CREDIT AGREEMENT – Page 81

 

 

10.10.     Collateral and Guarantor Matters.

 

(a)          Each Lender and the L/C Issuer hereby irrevocably authorizes and
directs Administrative Agent to enter into the Collateral Documents for the
benefit of such Lender and the L/C Issuer. Each Lender and the L/C Issuer hereby
agrees, and each holder of any Note by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth in Section 11.01, any action taken by
the Required Lenders, in accordance with the provisions of this Agreement or the
Collateral Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders and
the L/C Issuer. Administrative Agent is hereby authorized (but not obligated) on
behalf of all of the Lenders and the L/C Issuer, without the necessity of any
notice to or further consent from any Lender or the L/C Issuer from time to time
prior to, an Event of Default, to take any action with respect to any Collateral
or Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.

 

(b)          Each Lender and the L/C issuer (including in its capacities as a
potential Treasury Management Party and a potential Swap Lender) hereby
irrevocably authorize Administrative Agent, at its option and in its discretion
(and Administrative Agent hereby agrees in the case of clauses (i) and (iii)
below),

 

(i)          to release any Lien on any property granted to or held by
Administrative Agent under any Loan Document (A) upon (I) termination of the
Commitments, (II) payment in full of all Obligations and all Third Party
Counterparty Swap Obligations (other than (x) contingent indemnification
obligations and (y) any other obligations or liabilities, which by their terms
expressly survive the termination of the Loan Documents), (III) the expiration
or termination of all Letters of Credit (other than Letters of Credit as to
which other arrangements satisfactory to Administrative Agent and the L/C Issuer
shall have been made) and (IV) the expiration or termination of all then
existing Lender Swap Contracts and Secured Treasury Management Agreements and
Third Party Counterparty Swap Contracts (other than those as to which other
arrangements satisfactory to the applicable Swap Lender or Treasury Management
Bank or Third Party Counterparty shall have been made) (the date upon which all
of the matters described in the preceding subclauses (A)(I) through (A)(IV) of
this Section shall have occurred shall be herein called, the "Release Date"),
(B) that are sold or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, (C) subject to Section 11.01, if approved, authorized or
ratified in writing by the Required Lenders, or (D) in connection with any
foreclosure sale or other disposition of Collateral after the occurrence of an
Event of Default, or (E) which release is otherwise required by this Agreement;

 

(ii)         to subordinate any Lien on any property granted to or held by
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by this Agreement or any other Loan Document; and

 

(iii)        to release any Guarantor from its obligations under any Guaranty of
such Person if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

 

CREDIT AGREEMENT – Page 82

 

 

Upon request by Administrative Agent at any time, each Lender and the L/C Issuer
will confirm in writing Administrative Agent's authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty, in each case
pursuant to this Section 10.10.

 

(c)          Subject to (b) above, Administrative Agent shall (and is hereby
irrevocably authorized by each Lender and the L/C Issuer to) execute such
documents as may be necessary to evidence the release or subordination of the
Liens granted to Administrative Agent for the benefit of Administrative Agent
and Lenders and the L/C Issuer herein or pursuant hereto upon the applicable
Collateral; provided that (i) Administrative Agent shall not be required to
execute any such document on terms which, in Administrative Agent's opinion,
would expose Administrative Agent to or create any liability or entail any
consequence other than the release or subordination of such Liens without
recourse or warranty and (ii) such release or subordination shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of Borrower or any other Loan Party in respect of) all interests
retained by Borrower or any other Loan Party, including the proceeds of the
sale, all of which shall continue to constitute part of the Collateral. In the
event of any sale or transfer of Collateral, or any foreclosure with respect to
any of the Collateral, Administrative Agent shall be authorized to deduct all
expenses reasonably incurred by Administrative Agent from the proceeds of any
such sale, transfer or foreclosure.

 

(d)          Administrative Agent shall have no obligation whatsoever to any
Lender, the L/C Issuer or any other Person to assure that the Collateral exists
or is owned by Borrower or any other Loan Party or is cared for, protected or
insured or that the Liens granted to Administrative Agent herein or in any of
the Collateral Documents or pursuant hereto or thereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to Administrative Agent
in this Section 10.10 or in any of the Collateral Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, given Administrative Agent's own interest
in the Collateral as one of Lenders and that Administrative Agent shall have no
duty or liability whatsoever to Lenders or the L/C Issuer.

 

(e)          Each Lender and the L/C Issuer hereby appoints each other Lender as
agent for the purpose of perfecting Lenders' and the L/C Issuer's security
interest in assets which, in accordance with Article 9 of the UCC can be
perfected only by possession. Should any Lender or the L/C Issuer (other than
Administrative Agent) obtain possession of any such Collateral, such Lender or
the L/C Issuer shall notify Administrative Agent thereof, and, promptly upon
Administrative Agent's request therefor shall deliver such Collateral to
Administrative Agent or in accordance with Administrative Agent's instructions.

 

(f)          Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of Administrative Agent's Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall Administrative Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

 

10.11.     Treasury Management Agreements and Swap Contracts. No Treasury
Management Party or Swap Lender that obtains the benefits of Section 9.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Treasury Management Agreements and Lender Swap Contracts
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Treasury Management Party or Swap Lender, as the
case may be.

 

CREDIT AGREEMENT – Page 83

 

 

ARTICLE XI.

MISCELLANEOUS

 

11.01.     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Borrower or the applicable Loan Party, as the case may be, and the
Required Lenders and acknowledged by Administrative Agent, or signed by the
Borrower or the applicable Loan Party, as the case may be, and the
Administrative Agent with the consent of the Required Lenders, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)          waive any condition set forth in Section 5.01(a) without the
written consent of Administrative Agent;

 

(b)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

 

(c)          postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

(d)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the final proviso
to this Section 11.01 regarding the Fee Letter) any fees or other amounts
payable hereunder or under any other Loan Document, without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of "Default Rate" or to waive any obligation of Borrower to pay interest or L/C
Fees at the Default Rate or (ii) to amend any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

 

(e)          change Section 2.12 or Section 9.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;

 

(f)          change any provision of this Section or the definition of "Required
Lenders" or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

 

(g)          release any Guarantor from any Guaranty or release the Liens on all
or substantially all of the Collateral in any transaction or series of related
transactions except in accordance with the terms of any Loan Document, without
the written consent of each Lender;

 

CREDIT AGREEMENT – Page 84

 





  

and, provided further, that notwithstanding the foregoing (i) no amendment,
waiver or consent shall, unless in writing and signed by the L/C Issuer in
addition to the Lenders required above, affect the rights or duties of the L/C
Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it; (ii) no amendment, waiver or consent shall,
unless in writing and signed by Administrative Agent in addition to the Lenders
required above, affect the rights or duties of Administrative Agent under this
Agreement or any other Loan Document; (iii) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (iv) nothing contained in this Section 11.01 shall cause
any waiver, amendment, modification or consent to any Lender Swap Contract,
Secured Treasury Management Agreement or Third Party Counterparty Swap Contract
to require the consent of the Required Lenders. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Defaulting Lender.

 

11.02.    Notices; Effectiveness; Electronic Communications.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
delivered by electronic mail to the electronic mail address, as follows:

 

(i)          if to Borrower, Administrative Agent or the L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.02; and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)          Electronic Communications. Notices and other communications to
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or the L/C Issuer pursuant to Article II if
such Lender or the L/C Issuer, as applicable has notified Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender's receipt of
an acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

 



CREDIT AGREEMENT – Page 85

 

 

(c)          The Platform. THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE."
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall
Administrative Agent or any of its Related Parties (collectively, the "Agent
Parties") have any liability to Borrower, any other Loan Party, any Lender, the
L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (including, without limitation, direct or indirect,
special, incidental, consequential or punitive damages, losses or expenses,
whether in tort, contract or otherwise) arising out of Borrower's, any other
Loan Party's or Administrative Agent's transmission of Borrower Materials
through the Internet and/or Platform.

 

(d)          Change of Address, Etc. Each of Borrower, Administrative Agent and
the L/C Issuer may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to Borrower, Administrative Agent
and the L/C Issuer. In addition, each Lender agrees to notify Administrative
Agent from time to time to ensure that Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

(e)          Reliance by Administrative Agent, L/C Issuer and Lenders.
Administrative Agent, the L/C Issuer and Lenders shall be entitled to rely and
act upon any notices (including telephonic Loan Notices) purportedly given by or
on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Borrower. All telephonic notices to and other telephonic communications with
Administrative Agent may be recorded by Administrative Agent, and each of the
parties hereto hereby consents to such recording.

 

11.03.     No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or Administrative Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

 



CREDIT AGREEMENT – Page 86

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 9.02 for the benefit of all the Lenders and the
L/C Issuer; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer) hereunder and under the other Loan Documents, (c) any
Lender from exercising setoff rights in accordance with Section 11.08 (subject
to the terms of Section 2.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.12, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04.     Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. Borrower shall pay (i) all out of pocket
expenses incurred by Administrative Agent and its Affiliates (including
Administrative Agent's engineering charges and the reasonable fees, charges and
disbursements of counsel for Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any periodic and special redeterminations of the
Borrowing Base, amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by Administrative Agent, any Lender or the L/C
Issuer (including engineering charges and the fees, charges and disbursements of
any counsel for Administrative Agent, any Lender or the L/C Issuer), and shall
pay all fees and time charges for attorneys who may be employees of
Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit (which in the case of
fees, charges and disbursements of outside counsel other than outside counsel
for the Administrative Agent, shall be limited to fees and disbursements of one
law firm for all Lenders (other than the Administrative Agent) except where
(i) conflicts of interest among one or more Lenders, (ii) the necessity for
local counsel, or (iii) other circumstances exist that cause the Required
Lenders to determine in good faith that one law firm cannot represent the
interests of all the Lenders).

 



CREDIT AGREEMENT – Page 87

 

 

(b)         Indemnification by Borrower. Borrower shall indemnify Administrative
Agent (and any sub-agent thereof), each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, or the consummation of the transactions contemplated hereby or
thereby, or, in the case of Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.02), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee's obligations hereunder or under any
other Loan Document, if Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Borrower shall also pay any civil penalty or fine
assessed by OFAC against, and all costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof, by Administrative
Agent and/or the Lenders as a result of conduct by Borrower that violated a
sanction enforced by OFAC. This Section 11.04(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

(c)          Reimbursement by Lenders. To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to Administrative Agent (or any such sub-agent),
the L/C Issuer or such Related Party, as the case may be, such Lender's pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender's share of the total exposure
under the Loan Documents at such time) of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent) or the L/C Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for Administrative
Agent (or any such sub-agent) or L/C Issuer in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.11(c).

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, Borrower shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 



CREDIT AGREEMENT – Page 88

 

 

(e)          Payments. All amounts due under this Section shall be payable not
later than thirty (30) days after demand therefor.

 

(f)          Survival. The agreements in this Section shall survive the
resignation of Administrative Agent and the L/C Issuer, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

11.05.    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent, the L/C Issuer or any Lender, or
Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, the L/C Issuer or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

11.06.    Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of subsection (b) of this Section, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

CREDIT AGREEMENT – Page 89

 

 

(B)         in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of Administrative Agent and,
so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that
Borrower shall be deemed to have consented to such assignment unless it shall
object thereto by written notice to Administrative Agent within five (5)
Business Days after having received notice thereof;

 

(B)         the consent of Administrative Agent shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

 

(C)         the consent of the L/C Issuer shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding);

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire.

 

(v)         No Assignment to Certain Persons. No such assignment shall be made
to (A) Borrower or any of Borrower's Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

 

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 



CREDIT AGREEMENT – Page 90

 

 

(vii)       Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent, the L/C
Issuer and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender. Upon request, Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)          Register. Administrative Agent, acting solely for this purpose as
an agent of Borrower, shall maintain at the Administrative Agent's Office in
Houston, Texas a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the "Register"). The entries in the Register shall be conclusive (absent
manifest error), and Borrower, Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by each of
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural person or Borrower or any of Borrower's Affiliates
or Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender's participations in L/C
Obligations) owing to it); provided that (i) such Lender's obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, Administrative Agent, the Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.04(c)
with respect to any payments made by such Lender to its Participants.

 



CREDIT AGREEMENT – Page 91

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.02, and 3.04
(subject to the requirements and limitations therein, including the requirements
under Section 3.02(g) (it being understood that the documentation required under
Section 3.02(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.03 and 11.14 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 3.01 or 3.02, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Sections 3.03 and 11.14 with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.12 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations under
the Loan Documents (the "Participant Register"); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(f)          Deemed Consent of Borrower. If the consent of Borrower to an
assignment to an Eligible Assignee is required hereunder (including a consent to
an assignment which does not meet the minimum assignment threshold specified in
clause (i) of the proviso to the first sentence of Section 11.06(b)), Borrower
shall be deemed to have given its consent five Business Days after the date
notice thereof has been delivered to Borrower by the assigning Lender (through
Administrative Agent) unless such consent is expressly refused by Borrower prior
to such fifth Business Day.

 



CREDIT AGREEMENT – Page 92

 

 

11.07.     Treatment of Certain Information; Confidentiality. Each of
Administrative Agent, Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made are subject to
general confidentiality policies or provisions or otherwise will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority, purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap or derivative or other transaction
under which payments are to be made by reference to Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating Borrower or its Subsidiaries
or the Loans, or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans; (h) with the consent of Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to Administrative Agent, any Lender, the L/C
Issuer or any of their respective Affiliates on a nonconfidential basis from a
source other than Borrower. For purposes of this Section, "Information" means
all information received from Parent, Borrower or any Subsidiary relating to
Parent, Borrower or any Subsidiary or any of their respective businesses, other
than any such information that is available to Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by Parent,
Borrower or any Subsidiary, provided that, in the case of Information received
from Parent, Borrower or any Subsidiary after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of Administrative Agent, the Lenders and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning Borrower or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

 

11.08.     Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of Administrative Agent, to the fullest extent permitted
by applicable Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement
(including without limitation obligations under Swap Contracts) or any other
Loan Document to such Lender or the L/C Issuer or any of their respective
Affiliates, irrespective of whether or not such Lender or the L/C Issuer or such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent, the L/C Issuer,
and the Lenders, and (y) the Defaulting Lender shall provide promptly to
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify Borrower
and Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 



CREDIT AGREEMENT – Page 93

 

 

11.09.     Interest Rate Limitation. It is the intention of the parties hereto
to conform strictly to Applicable Usury Laws regarding the use, forbearance or
detention of the indebtedness evidenced by this Agreement, the Notes and the
other Loan Documents, whether such Laws are now or hereafter in effect,
including the Laws of the United States of America or any other jurisdiction
whose Laws are applicable, and including any subsequent revisions to or judicial
interpretations of those Laws, in each case to the extent they are applicable to
this Agreement, the Notes and the other Loan Documents (the "Applicable Usury
Laws"). Accordingly, if any acceleration of the maturity of the Notes or any
payment by Borrower or any other Person produces a rate in excess of the Maximum
Amount or otherwise results in Borrower or such other Person being deemed to
have paid any interest in excess of the Maximum Amount, or if Administrative
Agent or any of the Lenders shall for any reason receive any unearned interest
in violation of any Applicable Usury Laws, or if any transaction contemplated
hereby would otherwise be usurious under any Applicable Usury Laws, then, in
that event, regardless of any provision contained in this Agreement or any other
Loan Document or other agreement or instrument executed or delivered in
connection herewith, the provisions of this Section 11.09 shall govern and
control, and neither Borrower nor any other Person shall be obligated to pay, or
apply in any manner to, any amount that would be excessive interest.
Administrative Agent or the Lenders shall never be deemed to have contracted for
or be entitled to receive, collect, charge, reserve or apply as interest on any
Loan (whether termed interest therein or deemed to be interest by judicial
determination or operation of law), any amount in excess of the Maximum Amount,
and, in the event that Administrative Agent or any of the Lenders ever receive,
collect, or apply as interest any such excess, such amount which would be
excessive interest shall be applied as a partial prepayment of principal and
treated hereunder as such, and, if the principal amount of the applicable Loans
are paid in full, any remaining excess shall forthwith be paid to Borrower. In
determining whether or not the interest contracted for, received, collected,
charged reserved, paid or payable, including under any specific contingency,
exceeds the Maximum Amount, Borrower, Administrative Agent and the Lenders
shall, to the maximum extent permitted under applicable law, (i) characterize
any non principal payment (other than payments which are expressly designated as
interest payments hereunder) as an expense or fee rather than as interest,
(ii) exclude voluntary prepayments and the effect thereof, and (iii) amortize
and spread the total amount of interest throughout the entire stated term of the
Loans so that the interest rate is uniform throughout such term; provided that
if the Loans are paid in full prior to the end of the full contemplated term
hereof, and if the interest received for the actual period of existence thereof
exceeds the Maximum Amount, if any, then Administrative Agent or the Lenders
shall refund to Borrower the amount of such excess, or credit the amount of such
excess against the aggregate unpaid principal balance of all Loans made by
Administrative Agent or the Lenders. As used herein, the term "Maximum Amount"
means the maximum nonusurious amount of interest which may be lawfully
contracted for, reserved, charged, collected or received by Administrative Agent
or such Lender in connection with the indebtedness evidenced by this Agreement,
the Notes and other Loan Documents under all Applicable Usury Laws. Texas
Finance Code, Chapter 346, which regulates certain revolving loan accounts and
revolving tri-party accounts, shall not apply to any revolving loan accounts
created under, or apply in any manner to, the Notes, this Agreement or the other
Loan Documents.

 



CREDIT AGREEMENT – Page 94

 

 

11.10.     Counterparts ; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (including PDF) shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

11.11.     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by Administrative Agent and each Lender,
regardless of any investigation made by Administrative Agent or any Lender or on
their behalf and notwithstanding that Administrative Agent or any Lender may
have had notice or knowledge of any Default at the time of any Credit Extension,
and shall continue in full force and effect until the Release Date.

 

11.12.     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.13.     Legal Representation of Administrative Agent. In connection with the
negotiation, drafting and execution of this Agreement and the other Loan
Documents, or in connection with future legal representation relating to loan
administration, amendments, modifications, waivers, or enforcement of remedies,
Winstead PC only has represented and only shall represent Mutual of Omaha in its
capacity as Administrative Agent and as a Lender. Each other Lender hereby
acknowledges that Winstead PC does not represent it in connection with any such
matters.

 

11.14.     Replacement of Lenders. If any Lender requests compensation under
Section 3.01, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.02 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.03(a), or if any Lender is a Defaulting Lender, then Borrower may, at
its sole expense and effort, upon notice to such Lender and Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights (other than its
existing rights to payments pursuant to Section 3.01 or Section 3.02) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 



CREDIT AGREEMENT – Page 95

 

 

(i)          Borrower shall have paid to Administrative Agent the assignment fee
(if any) specified in Section 11.06;

 

(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Borrowings, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.04(a))
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or Borrower (in the case of all other amounts);

 

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 3.01 or payments required to be made pursuant to
Section 3.02, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)        such assignment does not conflict with applicable law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

11.15.     Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

 

(b)          SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 



CREDIT AGREEMENT – Page 96

 

 

(c)          WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.16.     Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.17.     USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act. Borrower shall,
promptly following a request by Administrative Agent or any Lender, provide all
documentation and other information that Agent or such Lender requests in order
to comply with its ongoing obligations under applicable "know your customer" and
anti-money laundering rules and regulations, including the Act.

 

11.18.     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates' understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by Administrative Agent are
arm's-length commercial transactions between Borrower, each other Loan Party and
their respective Affiliates, on the one hand, and Administrative Agent, on the
other hand, (B) each of Borrower and the other Loan Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents;
(ii) (A) Administrative Agent is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(B) Administrative Agent has no obligation to Borrower, any other Loan Party or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) Administrative Agent and its Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Borrower, the other Loan Parties and their respective Affiliates, and
Administrative Agent has no obligation to disclose any of such interests to
Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of Borrower and the other Loan Parties
hereby waives and releases any claims that it may have against Administrative
Agent with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 



CREDIT AGREEMENT – Page 97

 

 

11.19.     Electronic Execution of Assignments. The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other similar state Laws based on the Uniform
Electronic Transactions Act.

 

11.20.     Concerning Swap Contracts. The benefit of the Collateral Documents
and of the provisions of this Agreement relating to any collateral securing the
Obligations shall also extend to and be available to any Swap Lender and any
Third Party Counterparty which are counterparties to any Swap Contract with
Borrower or any of its Subsidiaries or Loan Parties on a pro rata basis in
respect of any obligations of Borrower or any of its Subsidiaries or Loan
Parties which arise under any such Swap Contract. No Swap Lender or Third Party
Counterparty shall have any voting rights under any Loan Document as a result of
the existence of obligations owed to it under any such Swap Contracts. All
Lender Swap Contracts and Third Party Counterparty Swap Contract, if any, are
independent agreements governed by the written provisions of said Lender Swap
Contracts and Third Party Counterparty Swap Contracts, which will remain in full
force and effect, unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms of the Loan or this Agreement, except
as otherwise expressly provided in said Lender Swap Contract or Third Party
Counterparty Swap Contract, and any payoff statement from any Lender relating to
this Agreement shall not apply to said Lender Swap Contracts or Third Party
Counterparty Swap Contract except as otherwise expressly provided in such payoff
statement.

 

11.21.     Commodity Exchange Act Keepwell Provisions. Each Qualified ECP
Guarantor party hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of such other Loan
Party's (a) Lender Swap Obligations and Third Party Counterparty Swap
Obligations and (b) obligations under the Guaranty including those with respect
to Lender Swap Obligations and Third Party Counterparty Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Agreement or any other Loan Document, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each ECP Guarantor under this Section shall
remain in full force and effect until the Release Date. Each Qualified ECP
Guarantor intends that this Section constitute, and this Section shall be deemed
to constitute, a "keepwell, support, or other agreement" for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(ii) of the Commodity
Exchange Act.

 



CREDIT AGREEMENT – Page 98

 

 

11.22.     Concerning Treasury Management Agreements. The benefit of the
Collateral Documents and the provisions of this Agreement relating to any
collateral securing the Obligations shall also extend to and be available to any
Treasury Management Party which is a party to a Secured Treasury Management
Agreement on a pro rata basis in respect of any obligations of Borrower or any
of its Subsidiaries or Loan Parties which may arise thereunder, but in each case
only if such Treasury Management Party has notified Administrative Agent in
writing of the existence such Secured Treasury Management Agreement. No Treasury
Management Party shall have any voting rights under any Loan Document as a
result of the existence of obligations owed to it under any Secured Treasury
Management Agreement. All Secured Treasury Management Agreements, if any, are
independent agreements governed by the written provisions of said Secured
Treasury Management Agreement, which remain in full force and effect, unaffected
by any repayment, prepayment, acceleration, reduction, increase or change in the
terms of the Loan or this Agreement, except as otherwise expressly provided in
said Secured Treasury Management Agreement. Any payoff statement from any Lender
relating to this Agreement shall not apply to a Secured Treasury Management
Agreement, except as otherwise expressly provided in said payoff statement.

 

11.23.     Time of the Essence. Time is of the essence of the Loan Documents.

 

11.24.     Approved Third Party Intercreditor Agreement. In the event of a
conflict between the provisions of any of the Loan Documents and the provisions
of the Approved Third Party Intercreditor Agreement, the provisions of the
Approved Third Party Intercreditor Agreement shall control.

 

11.25.     Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[This space is left intentionally blank. Signature pages follow.]

 



CREDIT AGREEMENT – Page 99

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  SAMSON OIL AND GAS USA, INC.         By: /s/     Terry Barr     President,
Treasurer and CEO

 

CREDIT AGREEMENT – Signature Page

 

 

  MUTUAL OF OMAHA BANK,   as Administrative Agent         By: /s/     George
McKean     Manager, Energy Lending         MUTUAL OF OMAHA BANK,   as a Lender
and L/C Issuer         By: /s/     George McKean     Manager, Energy Lending

 

CREDIT AGREEMENT – Signature Page

 

 

SCHEDULE 2.01

 

APPLICABLE PERCENTAGES, MAXIMUM CREDIT AMOUNTS,

and ALLOCATIONS OF INITIAL BORROWING BASE

 

Lender  Applicable
Percentage   Maximum Credit
Amount   Allocation of Initial
Borrowing Base  Mutual of Omaha Bank   100.000000000%  $25,000,000   $8,000,000 
                 Total   100.000000000%  $25,000,000   $8,000,000 

 

SCHEDULE 2.01, Initial Commitments and Applicable Percentages – Solo Page

 

 

SCHEDULE 6.06

 

LITIGATION

 

1.Reference is made (i) to that certain Notice of Determination – Corporate
Income Tax dated as of September 16, 2013 delivered from the State of North
Dakota Office of State Tax Commissioner to Corporate Tax Manager, Samson Oil and
Gas USA Inc. & Subs, 1331 17th Street, Suite 710, Denver, CO 80202 (the “ND Tax
Notice”) relating to alleged tax, penalty and interest due and payable for
additional corporation income tax for the years ended June 30, 2007 through June
30, 2011 in an amount of $597,852.00; and (ii) to that certain Statement of
Grounds for Protest dated as of December 23, 2013 delivered by Borrower to Mr.
Matthew J. Peyerl, CPA, Associate Director, Tax Administration, State of North
Dakota, Office of State Tax Commissioner, 600 #. Boulevard Ave., Department 127,
Bismarck, ND 58505 (the “Protest”) responding to and protesting the allegations
set forth in the ND Tax Notice. Copies of the ND Tax Notice and the Protest have
been made available to the Agent.

 

SCHEDULE 6.06, Litigation – Solo Page

 

 

SCHEDULE 6.09

 

ENVIRONMENTAL MATTERS

 

1.The Borrower is currently engaged in settlement discussions with EPA Region
VIII regarding certain alleged violations of the Clean Water Act and EPA's Spill
Prevention, Control and Countermeasure regulations, arising from an alleged 2009
discharge of oil from Borrower’s Pierce Oil Unit in Campbell County, Wyoming.

 

SCHEDULE 6.09, Environmental Matters – Solo Page

 

 

SCHEDULE 6.13

 

SUBSIDIARIES

AND OTHER EQUITY INVESTMENTS

AND EQUITY INTERESTS IN BORROWER

 

Part (a) Subsidiaries.

 

Samson Oil and Gas USA Montana, Inc., a Colorado corporation. 100% of the issued
and outstanding Equity Interests of Samson Oil and Gas USA Montana, Inc. are
owned by Borrower

 

Part (b). Other Equity Investments.

 

Borrower has no equity investments in any corporation or entity other than the
ownership of 100% of the issued and outstanding Equity Interests of Samson Oil
and Gas USA Montana, Inc., a Colorado corporation

 

Part (c). Owners of Equity Interests in Borrower.

 

Samson Oil & Gas Limited, an Australian public company

 

SCHEDULE 6.13, Subsidiaries and Other Equity Investments and Equity Interests in
Borrower – Solo Page

 

 

SCHEDULE 6.20

 

EXISTING SWAP CONTRACTS

None.

 

SCHEDULE 6.20, Existing Swap Contracts – Solo Page

 

 

SCHEDULE 7.21

 

POST CLOSING OBLIGATIONS

 

1.Within 30 days after the Closing Date (or such later date as Administrative
Agent shall approve in writing in its sole discretion), Borrower shall deliver
to Administrative Agent evidence satisfactory to Administrative Agent that the
mortgage granted by Borrower to Macquarie Bank Limited in Lea County, New Mexico
covering certain oil and gas properties of Borrower in such county has been
released of record.

 

2.Within 30 days after the Closing Date (or such later date as Administrative
Agent shall approve in writing in its sole discretion), Borrower shall deliver
to Administrative Agent evidence satisfactory to Administrative Agent that the
mortgage granted by Zavanna, LLC to Bank of Oklahoma, National Association, in
Williams County, North Dakota covering the Earl 1-13H and Rodney 1-14H wells has
been released of record insofar as it encumbers Borrower’s interest in said
wells.

 

3.Within 30 days after the Closing Date (or such later date as Administrative
Agent shall approve in writing in its sole discretion), Borrower shall deliver
to Administrative Agent evidence satisfactory to Administrative Agent that the
mortgage granted by Sundance Energy LLC to Jonah Bank of Wyoming in Williams
County, North Dakota covering certain oil and gas properties in such county has
been released of record insofar as it encumbers Borrower’s interest in such
properties.

 

4.Within 30 days after the Closing Date (or such later date as Administrative
Agent shall approve in writing in its sole discretion), Borrower shall deliver
to Administrative Agent evidence that (a) the Surface Damage Access and
Settlement Agreement dated January 7, 2013 between Rodney M. Tofte, et al, and
Borrower pertaining to the North Stockyard Creek Prospect, or a memorandum
thereof executed by Rodney M. Tofte, et al, has been filed of record in Williams
County, ND; (b) the Surface Use Agreement dated September 1, 2013 between Lynden
A. Skaare and Borrower pertaining to Section 29 of the Rainbow Prospect, or a
memorandum thereof executed by Lynden A. Skaare, has been filed of record in
Williams County, ND; and (c) the Surface Use Agreement dated September 1, 2013
between Lynden A. Skaare and Borrower pertaining to Section 30 of the Rainbow
Prospect, or a memorandum thereof executed by Lynden A. Skaare, has been filed
of record in Williams County, ND.

 

SCHEDULE 7.21, Post Closing Matters – Solo Page

 

 

SCHEDULE 8.01

 

EXISTING LIENS

 

1.Mortgage granted by Zavanna, LLC to Bank of Oklahoma, National Association, in
Williams County, North Dakota covering the Earl 1-13H and Rodney 1-14H wells,
insofar as it encumbers Borrower’s interest in said wells. From and after the
date such mortgage is released pursuant to Section 7.21, such mortgage and any
renewals and extensions thereof shall no longer constitute a "Permitted Lien"
pursuant to Section 8.01(b).

 

2.Mortgage granted by Sundance Energy LLC to Jonah Bank of Wyoming in Williams
County, North Dakota covering certain oil and gas properties in such county has
been released of record insofar as it encumbers Borrower’s interest in such
properties. From and after the date such mortgage is released pursuant to
Section 7.21, such mortgage and any renewals and extensions thereof shall no
longer constitute a "Permitted Lien" pursuant to Section 8.01(b).

 

SCHEDULE 8.01, Existing Liens – Solo Page

 

 

SCHEDULE 8.03

EXISTING INDEBTEDNESS

 

None.

 

SCHEDULE 8.03, Existing Indebtedness – Solo Page

 





 

SCHEDULE 11.02

 

ADMINISTRATIVE AGENT'S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

 

SAMSON OIL AND GAS USA, INC.:

 

1331 17th Street, Ste 710

Denver, CO 80202

Attention: Terry Barr, CEO

E-Mail:  terry.barr@samsonoilandgas.com

Facsimile:  (303) 295-1961

 

with a copy to:

 

Davis Graham & Stubbs LLP

1550 Seventeenth Street, Suite 500

Denver, Colorado  80202-1500

Attention: Lee Terry

E-Mail:  lee.terry@dgslaw.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent's Office

 

Mutual of Omaha Bank

520 Post Oak Boulevard, Suite 700

Houston, Texas  77027

Attention:  Mr. George McKean

Telephone:  (713) 405-1571

Facsimile:  (713) 405-1580

Electronic Mail:  George.McKean@mutualofomahabank.com

 

L/C ISSUER:

Standby Letters of Credit:

 

Mutual of Omaha Bank

520 Post Oak Boulevard, Suite 700

Houston, Texas  77027

Attention:  Mr. George McKean

Telephone:  (713) 405-1571

Facsimile:  (713) 405-1580

Electronic Mail:  George.McKean@mutualofomahabank.com

 

SCHEDULE 11.02, Administrative Agent's Offices, Certain Addresses for Notices –
Solo Page

 

 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date: ___________, 201__

 

To:Mutual of Omaha Bank, as Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of January 27, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Samson Oil and Gas USA, Inc., a Colorado corporation
(the "Borrower"), the Lenders from time to time party thereto, and Mutual of
Omaha Bank, as Administrative Agent and L/C Issuer.

 

The undersigned hereby requests (select one):

 

¨  A Borrowing of Loans        ¨  A conversion or continuation of Loans

 

1.          On ________________________________________________ (a Business
Day).

 

2.          In the amount of $ ________________.

 

3.          Comprised of ________________________________.

[Type of Loan requested]

 

4.          For Eurodollar Rate Loans: with an Interest Period of _________ 
months.

 

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.

 

  SAMSON OIL AND GAS USA, INC.       By:     Name:     Title:  

 

EXHIBIT A, Form of Loan Notice – Solo Page

 

 

EXHIBIT B

 

FORM OF NOTE

 

________________________, 201__

 

FOR VALUE RECEIVED, the undersigned ("Borrower"), hereby promises to pay to
_____________________ or registered assigns ("Lender"), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to Borrower under that certain
Credit Agreement, dated as of January 27, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
"Agreement;" the terms defined therein being used herein as therein defined),
among Borrower, the Lenders from time to time party thereto, and Mutual of Omaha
Bank, as Administrative Agent and L/C Issuer.

 

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Administrative Agent for the account of
the Lender in Dollars in immediately available funds at the Administrative
Agent's Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor,
non-payment, notice of intent to accelerate and notice of acceleration of this
Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.

 

  SAMSON OIL AND GAS USA, INC.       By:     Name:     Title:  

 

EXHIBIT B, Form of Note – Solo Page

 

 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: __________, 201__

 

To:Mutual of Omaha Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of January 27, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Samson Oil and Gas USA, Inc., a Colorado corporation
("Borrower"), the Lenders from time to time party thereto, and Mutual of Omaha
Bank, as Administrative Agent and L/C Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ____________________________________ of Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to
Administrative Agent on the behalf of Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.         Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Agreement for the fiscal year of
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.         Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Agreement for the fiscal quarter of Borrower
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.         The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrower during the accounting period covered by the attached financial
statements.

 

3.         A review of the activities of Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period Borrower performed and observed all its
Obligations under the Loan Documents, and

 

[select one:]

 

[to the knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

EXHIBIT C, Form of Compliance Certificate – Page 1

 

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.         The representations and warranties of Borrower contained in
Article VI of the Agreement, and/or any representations and warranties of
Borrower or any other Loan Party that are contained in any of the Loan
Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a), (b) and (c) of Section 6.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.

 

5.         The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
____________________, _____________.

 

  SAMSON OIL AND GAS USA, INC.       By:     Name:     Title:  

 

EXHIBIT C, Form of Compliance Certificate – Page 2

 

 

For the Quarter/Year ended ___________________ ("Statement Date")

 

SCHEDULE 2

to the Compliance Certificate

($ in 000's)

 

I.  Section 7.12 (a)  – Current Ratio.                   A.          Current
Assets (including Borrowing Base availability, but excluding any non-cash
mark-to-market value associated with Swap Contracts pursuant to ASC 815): 
$_____________               B.          Current Liabilities (excluding current
maturities of the Obligations and any non-cash mark-to-market liability
associated with Swap Contracts pursuant to ASC 815):  $_____________           
   C.          Ratio (Line III.A ÷ Line III.B):   ________ to 1.0              
Minimum Required:   1.0 to 1.0            II.  Section 7.12 (b)  – Funded Debt
to EBITDAX Ratio.                   A.          Funded Debt (all outstanding
liabilities for borrowed money plus other interest-bearing liabilities,
including current and long-term liabilities):  $_____________              
B.          EBITDAX                   1.           net income:  $_____________ 
             2.           less non-cash revenue or expense associated with Swap
Contracts from ASC 815:  $(_____________)              3.           less
extraordinary or non-recurring gains and other extraordinary or non-recurring
income:  $(_____________)              4.           plus interest expense: 
$_____________               5.           plus income taxes:  $_____________    
          6.           plus depletion, depreciation and amortization: 
$_____________               7.           plus other non-cash charges 
$_____________               8.           plus exploration charges 
$_____________               9.           Total EBITDAX:  $_____________       
       C.           Ratio (Line II.A ÷ Line II.B.9):   ________ to 1.0       
       Maximum Permitted:   3.5 to 1.0 

 

EXHIBIT C, Form of Compliance Certificate – Page 3

 

 

III.  Section 7.12 (c)  – Interest Coverage Ratio.                   A.
          EBITDAX (Line II.B.9 above):  $_____________               B.
          Cash interest expense:  $_____________               C.
          Ratio (Line III.A ÷ Line III.B):   ________ to 1.0              
Minimum Required:   2.5 to 1.0 

 

EXHIBIT C, Form of Compliance Certificate – Page 4

 

 

EXHIBIT D

 

FORM OF

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the "Assigned Interest"). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.           Assignor:           ______________________________

 

2.           Assignee:           ______________________________ [and is an
Affiliate/Approved Fund of [identify Lender]]

 

3.           Borrower:           Samson Oil and Gas USA, Inc.

 

4.           Administrative Agent: Mutual of Omaha Bank, as the administrative
agent under the Credit Agreement

 

5.           Credit Agreement:         Credit Agreement, dated as of January 27,
2014, among Samson Oil and Gas USA, Inc., as Borrower, the Lenders from time to
time party thereto, Mutual of Omaha Bank, as Administrative Agent and L/C Issuer

 

EXHIBIT D, Form of Assignment and Assumption – Page 1

 

 

6.            Assigned Interest:

 



    Aggregate              Amount of   Amount of   Percentage     
Commitment/Loans   Commitment/Loans   Assigned of  Facility Assigned   for all
Lenders*   Assigned*   Commitment/Loans  _____________   $_____________  
$_____________    _____________% _____________   $_____________  
$_____________    _____________% _____________   $_____________  
$_____________    _____________%                   

[7.            Trade Date:     __________________]

 

Effective Date: __________________, 201__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]       By:     Name:     Title:         ASSIGNEE
  [NAME OF ASSIGNEE]       By:     Name:     Title:  

 

EXHIBIT D, Form of Assignment and Assumption – Page 2

 

 

[Consented to and] Accepted:

 

MUTUAL OF OMAHA BANK,

as Administrative Agent

 

By:     Name:     Title:         [Consented to:]       SAMSON OIL AND GAS USA,
INC.       By:     Name:     Title:    

 

EXHIBIT D, Form of Assignment and Assumption – Page 3

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.          Representations and Warranties.

 

1.1.       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2        Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of Section 11.06(b) under the Credit Agreement (subject
to receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, and (iv) it has
received a copy of the Credit Agreement and the most recent Reserve Report
delivered pursuant to Section 7.02 thereof, together with copies of the most
recent financial statements delivered pursuant to Section 7.01 thereof, as
applicable, and such title information and other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on Administrative Agent or any other Lender; and (b) agrees that (i) it
will, independently and without reliance on Administrative Agent, the Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; and (c) agrees to
and accepts the amount of the current Borrowing Base under the Credit Agreement
as determined in accordance with Article IV of the Credit Agreement based upon
its review and acceptance of certain projected rates of production and net
operating income and is satisfied with the title information with respect to the
oil and gas reserves attributable to the oil and gas properties of Borrower and
its Subsidiaries.

 

2.          Payments. From and after the Effective Date, Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

EXHIBIT D, Form of Assignment and Assumption – Page 4

 

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of Texas.

 

EXHIBIT D, Form of Assignment and Assumption – Page 5

 

 

EXHIBIT E

 

OPINION MATTERS

 

The matters contained in the following Sections of the Credit Agreement should
be covered by a legal opinion letter:

 

·Section 6.01(a), (b) and (c).

 

·Section 6.02, other than with respect to Contractual Obligations.

 

·Section 6.03, other than with respect to filings with Persons other than
Governmental Authorities.

 

·Section 6.04, except that as to enforceability, the legal opinion will cover a
Colorado court's willingness to enforce this Agreement under Texas law.

 

·Section 6.14(b).

 

EXHIBIT E, Opinion Matters – Page Solo

 

 

EXHIBIT F

 

AFFIDAVIT OF PAYMENT OF TRADE BILLS

 

To:MUTUAL OF OMAHA BANK, as Administrative Agent                             
_________ ___, 201__

 

Reference is made to that certain Credit Agreement among Samson Oil and Gas USA,
Inc., as Borrower, the Lenders from time to time party thereto, and MUTUAL OF
OMAHA BANK, as Administrative Agent dated as of January 27, 2014 (the "Credit
Agreement"). The terms used herein shall have the same meanings as provided
therefor in the Credit Agreement, unless the context hereof otherwise requires
or provides.

 

The undersigned _________________, the ________________ of Borrower, HEREBY
CERTIFIES individually and on behalf of Borrower to the Administrative Agent
that, after reasonable investigation and except to the extent indicated on
Schedule I (if no Schedule I is attached, then there are no such exceptions), he
has no knowledge of the existence of unpaid debts owing to Persons for the
furnishing of goods, labor, services or materials in connection with the
Mortgaged Properties, which debts are more than 45 days past due and which debts
if unpaid could result in the creation of a lien against such Mortgaged
Properties.

 

Executed on the date of the notary certification below to be effective as of the
date first above written.

 

      [________________, Individually and as   _______________ of Samson Oil and
Gas USA, Inc.]

 

STATE OF _______ §   § COUNTY OF _______ §

 

SWORN TO AND SUBSCRIBED before me on ___________, 201__, by
______________________________.

 

      Notary Public, State of __________

 

EXHIBIT F, Affidavit of Payment of Trade Bills – Page Solo

 

 

EXHIBIT G

 

PROPERTY CERTIFICATE

 

To:MUTUAL OF OMAHA BANK, as Administrative Agent
                            _________ ___, 201__

 

Reference is made to that certain Credit Agreement dated as of January 27, 2014
(the "Credit Agreement"), among Samson Oil and Gas USA, Inc., as Borrower, the
Lenders from time to time party thereto, and MUTUAL OF OMAHA BANK, as
Administrative Agent. The defined terms used in this Certificate shall have the
same meanings as provided therefor in the Credit Agreement, unless the context
hereof otherwise requires or provides. This is the Property Certificate referred
to in the Credit Agreement.

 

Borrower has mortgaged to the Administrative Agent its Mineral Interests in the
Mortgaged Properties. The Borrower HEREBY CERTIFIES to the Administrative Agent
that true, complete and correct responses for items A through F below for each
of the Mortgaged Properties are described on the ______ page exhibit to this
Property Certificate:

 

A.           Well, lease or unit name, as appropriate.

 

B.           Operator's name and address.

 

C.           First purchaser's name and address.

 

D.           Lease number or other designation used by payor to identify lease
or leases in accounting for revenues, costs and joint interest transactions.

 

E.           The ownership interest of ____________with respect to the well,
lease or unit. Such ownership interest does and will entitle ____________ to
receive a decimal share of all oil, gas or other hydrocarbons produced from, or
allocated to, such well or unit equal to not less than the decimal share set
forth in the column headed "Net Revenue Interest." Such ownership interest shall
cause ____________ _____________ to be obligated to bear a decimal share of the
cost of the operation of such well, lease or unit equal to not more than the
decimal share set forth in the column headed "Working Interest."

 

F.           Attached is a description of the underlying lease or leases or
units including the names of the lessor and lessee, the date of the lease or
unit, the recording information of such lease or unit, a complete description of
assignments and farmouts of such lease or unit and a complete legal description
of the property covered thereby.

 

All of the information listed on the attachments to this Property Certificate is
true, complete and correct in all material respects. This Property Certificate
is given for the purpose of inducing the Lenders to enter into the Credit
Agreement, and the undersigned recognizes that the Lenders are relying upon this
Property Certificate in connection with the transactions contemplated by the
Loan Agreement and that but for the statements made herein, the Lenders would
not enter into the Credit Agreement.

 

EXHIBIT G, Property Certificate – Page 1

 

 

EXECUTED on the date of the notary certification below to be effective as of the
date first above written.

 

  SAMSON OIL AND GAS USA, INC.       By:     Name:     Title:  

 

STATE OF _______ §   § COUNTY OF _______ §

 

SWORN TO AND SUBSCRIBED before me this _____day of ____________, 201_, by
_________________, the _______________ of Samson Oil and Gas USA, Inc., a
Colorado corporation, on behalf of said corporation.

 

      Notary Public in and for   the State of __________

 

EXHIBIT G, Property Certificate – Page 2

 

 

EXHIBIT H

 

RECONCILIATION SCHEDULE

 

To:MUTUAL OF OMAHA BANK, as Administrative Agent                _________ ___,
201__

 

Reference is made to that certain Credit Agreement among Samson Oil and Gas USA,
Inc., as Borrower, the Lenders from time to time party thereto, and MUTUAL OF
OMAHA BANK, as Administrative Agent dated as of January 27, 2014 (the "Credit
Agreement"). The defined terms used herein have the same meanings as are
provided in the Credit Agreement. This is the Reconciliation Schedule described
in the Credit Agreement.

 

The Borrower has previously furnished the Administrative Agent with a reserve
appraisal prepared by ________________________________, dated as of __________,
201__ (the "Reserve Appraisal"), which appraises oil and gas properties owned by
the Borrower. The names on the oil and gas properties listed on the Reserve
Appraisal vary from the names of the oil and gas properties mortgaged to the
Administrative Agent pursuant to the Oil and Gas Mortgages. Attached to this
Reconciliation Schedule is a chart which reconciles the discrepancies in these
names. The undersigned certifies individually and on behalf of the Borrower as
follows:

 

(a)Each well and unit that is described on the exhibits attached to the Oil and
Gas Mortgages is also listed in the Reserve Appraisal and on the attached
reconciliation chart.

 

(b)The property listed in column A of the attached reconciliation chart which
has the same number as the property listed in column B of the attached
reconciliation chart is one and the same property.

 

IN WITNESS WHEREOF, the undersigned has executed this Reconciliation Schedule as
of the date first above written.

 

      [________________, Individually and as   _______________ of Samson Oil and
Gas USA, Inc.

 

EXHIBIT H, Reconciliation Schedule – Page 1

 

 

PROPERTY RECONCILIATION CHART

 

The information listed in column A is reproduced exactly from the Reserve
Appraisal. The information listed in column B is reproduced exactly from the
descriptions attached to the Oil and Gas Mortgages. The property listed in
column A which has the same number as the property listed in column B is one and
the same property. If a property in column B is left blank, it is not mortgaged
to Lender.

 

A   B Reserve Appraisal   Oil and Gas Mortgage Exhibits     Name   WI   NRI    
  Name   WI   NRI 1.               1.             2.               2.          
  3.               3.             4.               4.             5.            
  5.             6.               6.             7.               7.            
8.               8.             9.               9.             10.            
  10.             11.               11.             12.               12.      
      13.               13.             14.               14.             15.  
            15.             16.               16.             17.              
17.             18.               18.             19.               19.        
    20.               20.             21.               21.             22.    
          22.             23.               23.             24.              
24.             25.               25.             26.               26.        
    27.               27.             28.               28.             29.    
          29.             30.               30.             31.              
31.            

 

EXHIBIT H, Reconciliation Schedule – Page 2

 

 

A   B Reserve Appraisal   Oil and Gas Mortgage Exhibits     Name   WI   NRI    
  Name   WI   NRI 32.               32.             33.               33.      
      34.               34.             35.               35.             36.  
            36.             37.               37.             38.              
38.             39.               39.             40.               40.        
    41.               41.             42.               42.             43.    
          43.             44.               44.             45.              
45.            

 

EXHIBIT H, Reconciliation Schedule – Page 3

 

 

EXHIBIT I

 

LIST OF MORTGAGED PROPERTIES

 

WELL NAME   LOCATION   DRILLING SPACING UNIT           NORTH STOCKYARD CREEK
PROJECT WELLS - WILLIAMS COUNTY, ND     Earl 1-13H   T154N-R99W - Section 13  
640-ac unit — T154N-R99W Sec 13 Everett 1-15H   T154N-R99W - Section 15   640-ac
unit — T154N-R99W Sec 15 Gary 1-24H   T154N-R99W - Section 24   640-ac unit —
T154N-R99W Sec 24 Gene 1-22H   T154N-R99W - Section 22   640-ac unit —
T154N-R99W Sec 22 Harstad 1-15H   T154N-R99W - Section 15   640-ac unit —
T154N-R99W Sec 15 Leonard 1-23H   T154N-R99W - Section 23   640-ac unit —
T154N-R99W Sec 23 Rodney 1-14H   T154N-R99W - Section 14   640-ac unit —
T154N-R99W Sec 14           Coopers 2-15-14HBK   T154N-R99W - Section 10 (SHL)  
1280-ac unit — T154N-R99W Sec 14 &15 Tooheys 4-15-14HBK   T154N-R99W - Section
10 (SHL)   1280-ac unit — T154N-R99W Sec 14 &15 Little Creature 1-15-14H  
T154N-R99W - Section 10 (SHL)   1280-ac unit — T154N-R99W Sec 14 &15          
Sail and Anchor 4-13-14HBK   T154N-R99W - Section 13 (SHL)   1280-ac unit —
T154N-R99W Sec 13 &14 Blackdog 3-13-14H   T154N-R99W - Section 13 (SHL)  
1280-ac unit — T154N-R99W Sec 13 &14 Billabong 2-13-14HBK   T154N-R99W - Section
13 (SHL)   1280-ac unit — T154N-R99W Sec 13 &14 Duckstein 1-13-14HTF  
T154N-R99W - Section 13 (SHL)   1280-ac unit — T154N-R99W Sec 13 &14          
RAINBOW PROJECT WELLS - WILLIAMS COUNTY, ND     Rainbow 10-19-18HBK   T158N-R98W
- Section 30 (SHL)   1280-ac unit — T158N-R98W Sec 18 & 19 Rainbow 9-19-18HTF  
T158N-R98W - Section 30 (SHL)   1280-ac unit — T158N-R98W Sec 18 & 19 Rainbow
5-20-17HBK   T158N-R98W - Section 29 (SHL)   1280-ac unit — T158N-R98W Sec 17 &
20 Rainbow 6-20-17HTF   T158N-R98W - Section 29 (SHL)   1280-ac unit —
T158N-R98W Sec 17 & 20

 

WELL NAME   LOCATION           SAN SIMON WELLS - LEA COUNTY, NM   STATE GC 1  
T22S-R35E-Section 7   STATE GC 2   T22S-R35E-Section 7  

 

WELL NAME   LOCATION           SABRETOOTH PROSPECT WELLS - BRAZORIA COUNTY, TX  
DAVIS BINTLIFF #1   Samuel Carter League, A-53, Brazoria County, Texas  

 

EXHIBIT I, List of Mortgaged Properties – Solo Page

 

 

EXHIBIT J-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS

FOR U.S. FEDERAL INCOME TAX PURPOSES)

 

Reference is hereby made to the Credit Agreement dated as of January 27, 2014
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Mutual of Omaha Bank, as Administrative Agent, Samson Oil and
Gas USA, Inc., as Borrower, and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.02(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:       Name:       Title:    

 

Date: ________ __, 20[  ]

 

EXHIBIT J-1, Form of U.S. Tax Compliance Certificate – Solo Page

 

 

EXHIBIT J-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE NOT PARTNERSHIPS

FOR U.S. FEDERAL INCOME TAX PURPOSES)

 

Reference is hereby made to the Credit Agreement dated as of January 27, 2014
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Mutual of Omaha Bank, as Administrative Agent, Samson Oil and
Gas USA, Inc., as Borrower, and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.02(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:       Name:       Title:    

 

Date: ________ __, 20[  ]

 

EXHIBIT J-2, Form of U.S. Tax Compliance Certificate – Solo Page

 

 

EXHIBIT J-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS

FOR U.S. FEDERAL INCOME TAX PURPOSES)

 

Reference is hereby made to the Credit Agreement dated as of January 27, 2014
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Mutual of Omaha Bank, as Administrative Agent, Samson Oil and
Gas USA, Inc., as Borrower, and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.02(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:       Name:       Title:    

 

Date: ________ __, 20[  ]

 

EXHIBIT J-3, Form of U.S. Tax Compliance Certificate – Solo Page

 

 

EXHIBIT J-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS

FOR U.S. FEDERAL INCOME TAX PURPOSES)

 

Reference is hereby made to the Credit Agreement dated as of January 27, 2014
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Mutual of Omaha Bank, as Administrative Agent, Samson Oil and
Gas USA, Inc., as Borrower and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.02(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:       Name:       Title:    

 

Date: ________ __, 20[  ]

 

EXHIBIT J-4, Form of U.S. Tax Compliance Certificate – Solo Page

